--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

GOLDEN QUEEN MINING COMPANY, LLC

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

DATED AS OF SEPTEMBER 15, 2014

 

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page         1. DEFINITIONS 2 2. FORMATION AND PURPOSE 11   2.1 Formation
11   2.2 Name 11   2.3 Registered Office/Agent 11   2.4 Term 11   2.5 Purpose 11
  2.6 Powers 11   2.7 Certificates 12   2.8 Principal Office 13 3. MEMBERSHIP,
CAPITAL CONTRIBUTIONS AND UNITS 13   3.1 Members 13   3.2 Member Interests and
Units 13   3.3 Additional Members and Units 13   3.4 Capital Contributions 14  
3.5 Interest Payments 15   3.6 Additional Capital 15 4. CAPITAL ACCOUNTS 16  
4.1 Allocations 16 5. DISTRIBUTIONS 17   5.1 Board of Managers Determination 17
  5.2 Distributions 17   5.3 No Violation 17   5.4 Withholdings 17   5.5
Property Distributions and Installment Sales 19 6. STATUS, RIGHTS AND POWERS OF
MEMBERS AND CERTAIN MEMBER AGREEMENTS 19   6.1 Limited Liability 19   6.2 Return
of Distributions of Capital 19   6.3 No Management or Control 20   6.4 Specific
Limitations 20

i

--------------------------------------------------------------------------------


TABLE OF CONTENTS (continued)


      Page           6.5 Member Voting 20   6.6 Contracts with Managers or their
Affiliates 20   6.7 Member Compensation; Expenses 20 7. DESIGNATION, RIGHTS,
AUTHORITIES, POWERS, RESPONSIBILITIES AND DUTIES OF THE BOARD OF MANAGERS 20  
7.1 Board of Managers 20   7.2 Initial Managers 21   7.3 Number and Designation
Rights. 21   7.4 Voting and Act of the Board; Action without a Meeting. 22   7.5
Tenure 23   7.6 Resignation 23   7.7 Removal 23   7.8 Vacancies 23   7.9
Meetings 24   7.10 Notice 24   7.11 Waiver 24   7.12 Quorum 24   7.13
Compensation 24   7.14 Authority of Board of Managers 24   7.15 Reliance by
Third Parties 25 8. DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES
AND DUTIES OF OFFICERS AND AGENTS 25   8.1 Officers, Agents 25   8.2 Election 26
  8.3 Tenure 26 8.4 Chairman of the Board of Managers, Chief Executive Officer,
President and Vice President 26   8.5 Chief Financial Officer 26   8.6 Chief
Accounting Officer 26   8.7 Secretary and Assistant Secretaries 27   8.8
Vacancies 27   8.9 Resignation and Removal 27

ii

--------------------------------------------------------------------------------


TABLE OF CONTENTS (continued)


      Page           8.10 Compensation 27   8.11 Standard of Care 27   8.12
Programs and Budgets 27   8.13 Certain Actions Requiring Board of Manager
Consent 28   8.14 Emergencies 29 9. BOOKS, RECORDS, ACCOUNTING AND REPORTS 29  
9.1 Books and Records 29   9.2 Delivery to Member, Inspection; etc 30   9.3
Reports 30   9.4 Filings 31   9.5 Non-Disclosure 32 10. [INTENTIONALLY LEFT
BLANK] 33 11. TRANSFER OF INTERESTS 33   11.1 Restricted Transfer 33   11.2
Permitted Transferees 33   11.3 Transfer Requirements 34   11.4 Consent 34  
11.5 Withdrawal of Member 34   11.6 Noncomplying Transfers Void 35   11.7
Amendment of Exhibit A 35   11.8 Transfer of Rights 35   11.9 Indirect Transfers
35 12. FIRST OFFER; FORCED SALE 35   12.1 Right of First Offer/Refusal 35   12.2
Tag-Along Rights 37   12.3 Miscellaneous 39   12.4 Remain Subject 40   12.5
Forced Sale 41 13. DISSOLUTION OF COMPANY 44   13.1 Termination of Membership 44
  13.2 Events of Dissolution 44

iii

--------------------------------------------------------------------------------


TABLE OF CONTENTS (continued)


      Page           13.3 Liquidation 44   13.4 No Action for Dissolution 45  
13.5 No Further Claim 45 14. INDEMNIFICATION 45   14.1 General 45   14.2
Exculpation 46   14.3 Persons Entitled to Indemnity 46   14.4 Procedure
Agreements 46   14.5 Duties of Board of Managers and Officers 46   14.6
Interested Transactions 46   14.7 Fiduciary and Other Duties 46 15.
REPRESENTATIONS AND COVENANTS BY THE MEMBERS 47   15.1 Investment Intent 47  
15.2 Securities Regulation 47   15.3 Knowledge and Experience 48   15.4 Economic
Risk 48   15.5 Binding Agreement 48   15.6 Tax Position 48   15.7 Information 48
  15.8 Licenses and Permits 48 16. COMPANY REPRESENTATIONS 48   16.1 Duly Formed
48   16.2 Valid Issue 49 17. AMENDMENTS TO AGREEMENT 49   17.1 Amendments 49  
17.2 Amendments by the Board of Managers 49   17.3 Corresponding Amendment of
Articles of Organization 50   17.4 Binding Effect 50 18. GENERAL 50   18.1
Successors; California Law; Etc 50   18.2 Notices, Etc 50

iv

--------------------------------------------------------------------------------


TABLE OF CONTENTS (continued)


      Page           18.3 Execution of Documents 50   18.4 Arbitration 51   18.5
Waiver of Jury Trial 53   18.6 Severability 53   18.7 Table of Contents,
Headings 54   18.8 No Third Party Rights 54   18.9 Obligation of Golden Queen 54


EXHIBITS   Exhibit A – Members Of The Company, Capital Contributions, Issued
Units And Percentage Interest Exhibit B – Tax Matters Exhibit C – Initial
Program and Budget

v

--------------------------------------------------------------------------------

GOLDEN QUEEN MINING COMPANY, LLC
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

     This Amended and Restated Limited Liability Company Agreement of Golden
Queen Mining Company, LLC (this “Agreement”) is entered into and made effective
as of September 15, 2014 (the “Effective Date”), and is by and among Golden
Queen Mining Company, LLC, a California limited liability company (the
“Company”), Gauss LLC, a Delaware limited liability company (“Gauss”), Golden
Queen Mining Holdings, Inc., a California corporation (“GQ Holdco”) (Gauss and
GQ Holdco, collectively, the “Original Members”, and together with certain other
Persons from time to time in accordance with the terms of this Agreement, the
“Members”) and, solely for purposes of Section 18.9, Golden Queen Mining Co.
Ltd., a British Columbia corporation and the sole stockholder of GQ Holdco
(“Golden Queen”).

RECITALS

     WHEREAS, Golden Queen Mining Company, Inc., was organized as a California
corporation on December 19, 1985 (the “Corporation”);

     WHEREAS, on September 10, 2014, the board of directors of the Corporation
adopted a resolution adopting and approving the conversion of the Corporation to
a limited liability company and the adoption of a Limited Liability Company
Agreement (the “LLC Agreement”), and recommending such conversion and the
adoption of the LLC Agreement to the sole stockholder of the Corporation,
pursuant to Section 1152 of the California Corporations Code (the “CCC”);

     WHEREAS, on September 10, 2014, GQ Holdco as the sole stockholder of the
Corporation adopted and approved the conversion of the Corporation to a limited
liability company and the adoption of the LLC Agreement pursuant to Section 1152
of the CCC;

     WHEREAS, on September 10, 2014, the Corporation was converted to a limited
liability company pursuant to Section 1152 of the CCC and the California Revised
Uniform Limited Liability Company Act, as amended from time to time (the “Act”),
by causing the filing with the Secretary of State of the State of California of
Articles of Organization – Conversion (the “Articles of Organization” and such
conversion, the “Conversion”);

     WHEREAS, pursuant to the Conversion, the sole stockholder of the
Corporation became the sole member of the Company, the shares of capital stock
in the Corporation were converted into one hundred and ten thousand (110,000)
Units of the Company, and the sole stockholder of the Corporation became the
owner of all of the limited liability company interests in the Company (the
“Interests”);

     WHEREAS, on September 10, 2014, following the effective time of the
Conversion, GQ Holdco as the sole member of the Company, entered into the LLC
Agreement;

     WHEREAS, Gauss Holdings LLC, a Delaware limited liability company and a
member of Gauss (“LUK Holdco”), Auvergne, LLC, a Delaware limited liability
company and a member of Gauss (“Auvergne”), Gauss, Golden Queen and the
Corporation, entered into that certain Transaction Agreement, dated as of June
8, 2014 (the “Transaction Agreement”);

--------------------------------------------------------------------------------

     WHEREAS, the Transaction Agreement provides that, in connection with the
consummation of the transactions contemplated by the Transaction Agreement, the
Company shall issue one hundred and ten thousand (110,000) Units to Gauss in
exchange for a capital contribution by Gauss in the amount of one hundred and
ten million U.S. Dollars (US$110,000,000.00), Gauss shall become a member of the
Company, and the LLC Agreement shall be amended and restated in its entirety;

     WHEREAS, GQ Holdco and the Company are entering into this Agreement in
reliance upon Gauss’s obligation to make, as applicable, the Mandatory Top Up
Contribution in accordance with Section 3.4(b) or the Mandatory Alternative
Contribution in accordance with Section 3.4(c) to provide adequate funding for
the Soledad Mountain Project, and, in connection therewith, Leucadia National
Corporation, a New York corporation and parent of LUK Holdco (“LUK”), entered
into an equity commitment letter with LUK Holdco and Gauss whereby LUK agreed to
fund such amounts to LUK Holdco (for LUK Holdco to subscribe for units of Gauss)
as are necessary for Gauss to be able to fund the Mandatory Top Up Contribution
or the Mandatory Alternative Contribution, as applicable;

     WHEREAS, the Original Members are entering into this Agreement to provide
for, among other things, the management of the business and affairs of the
Company, the allocation of profits and losses among the Members, the respective
rights and obligations of the Members to each other and to the Company, and
certain other matters;

     WHEREAS, the Members intend to treat, and the Company shall take no
position inconsistent with treating, the Company as a partnership for United
States federal, state and local income and franchise tax purposes, unless
otherwise agreed by all of the Members; and

     WHEREAS, the parties hereto wish to effect (i) the amendment and
restatement of the LLC Agreement, and (ii) the continued operation of the
Company on the terms set forth herein.

AGREEMENT

     NOW, THEREFORE, the Members agree as follows:

1. DEFINITIONS

     For purposes of this Agreement: (a) references to “Articles,” “Exhibits”
and “Sections” are to Articles, Exhibits and Sections of this Agreement unless
explicitly indicated otherwise, (b) references to statutes include all rules and
regulations thereunder, and all amendments and successors thereto from time to
time; and (c) the word “including” shall be construed as “including without
limitation.”

     “Accredited Investor” has the meaning defined in Rule 501(a) of Regulation
D.

     “Act” is defined in the Recitals to this Agreement.

     “Affiliate” means with respect to any specified Person, any Person that
directly or through one or more intermediaries Controls or is Controlled by or
is under common Control with the specified Person.

2

--------------------------------------------------------------------------------

     “Agreement” is defined in the Preamble to this Agreement.

     “Answer” is defined in Section 18.4.1.

     “Appraiser” is defined in Section 3.6(d)(ii).

     “Arbitration” is defined in Section 18.4.

     “Arbitration Hearing” is defined in Section 18.4.5.

     “Arbitration Rules” is defined in Section 18.4.3.

     “Arbitrator” is defined in Section 18.4.2.

     “Arbitrator Engagement Date” is defined in Section 18.4.4.

     “Articles of Organization” is defined in the Recitals to this Agreement.

     “Asset Value” of any property of the Company means its adjusted basis for
federal income tax purposes unless:

     (a) the property was accepted by the Company as a contribution to capital
at a value different from its adjusted basis, in which event the initial Asset
Value for such property shall mean the gross fair market value of the property
agreed to by the Company and the contributing Member; or

     (b) as a consequence of the issuance of additional Units or the redemption
of all or part of the Interest of a Member, the property of the Company is
revalued in accordance with Treasury Regulations Sections 1.704 -1(b) and 1.704
-2.

     As of any date, references to the “then prevailing Asset Value” of any
property shall mean the Asset Value last determined for such property less the
depreciation, amortization and cost recovery deductions taken into account in
computing Profit or Loss in fiscal periods subsequent to such prior
determination date.

     “Auvergne” is defined in the Recitals to this Agreement.

     “Available Cash” means all cash on hand less any amounts necessary to pay
or establish reserves for all expenses of the Company (including general and
administrative expenses, contract and marketing costs, debt payments, taxes,
capital expenditures, replacements, future acquisitions and investments and
contingencies), all as reasonably determined on a periodic basis by the Board of
Managers.

     “Award” is defined in Section 18.4.6.

     “Board of Managers” or “Board” means the board of managers of the Company
elected and determined in accordance with Article 7.

3

--------------------------------------------------------------------------------

     “Budget” means a detailed estimate of the income and expenses of the
Company for a given period in the future and a plan of operations based on such
estimate.

     “Business Day” means any day other than: (a) a Saturday, Sunday or federal
holiday or (b) a day on which commercial banks in New York, New York are
authorized or required to be closed.

     “Capital Account” is defined in Section 4.1 of Exhibit B.

     “Capital Contribution” means with respect to any Member, the sum of (i) the
amount of money plus (ii) the fair market value of any other property (net of
liabilities assumed or to which the property is subject) contributed to the
Company with respect to the Interest held by such Member pursuant to this
Agreement.

     “Capital Raise Amount” is defined in Section 3.6(b).

     “CCC” is defined in the Recitals to this Agreement.

     “Claimant” is defined in Section 18.4.1.

     “Clay Family” means (i) Landon Clay and Harris Clay, (ii) any Family Member
of Landon Clay or Harris Clay, (iii) any trust primarily for the benefit of, or
the estate of, one or more of the Persons described in the foregoing clauses (i)
and (ii), and (iv) any partnership, corporation, joint venture, limited
liability company, limited liability partnership, business trust, cooperative,
association or other entity the entire beneficial ownership of which is held by
one or more of the Persons described in the foregoing clauses (i), (ii) and
(iii).

     “Clay Family Member” means any Person in the Clay Family.

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

     “Company” is defined in the Preamble to this Agreement.

     “Confidential Information” is defined in Section 9.5.1.

     “Continuing Obligations” means obligations or responsibilities that are
reasonably expected to continue or arise after Operations on a particular area
of the Properties have ceased or are suspended (including future monitoring,
stabilization or Environmental Compliance).

     “Control” (including the terms “Controlled by” and “under common Control
with”) means the possession, direct or indirect, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract, or otherwise.

     “Conversion” is defined in the Recitals to this Agreement.

     “Corporation” is defined in the Recitals to this Agreement.

     “Demand” is defined in Section 18.4.1.

4

--------------------------------------------------------------------------------

     “Development” means all preparation (other than Exploration) for the
removal and recovery of Products, including construction and installation of a
mill or any other improvements to be used for the mining, handling, milling,
processing or other beneficiation of Products, and all related Environmental
Compliance.

     “Distribution” means cash or property (net of liabilities assumed or to
which the property is subject) distributed to a Member in respect of the
Member’s Interest.

     “Effective Date” is defined in the Preamble to this Agreement.

     “Election Date” is defined in Section 3.6(b).

     “Emergency” shall mean a sudden and unexpected event (including, for the
avoidance of doubt, any release or threatened release of hazardous substances
into the environment) that (i) requires notification to any Governmental Entity
under applicable law or (ii) that causes, or risks causing, (A) substantial
damage to any of the assets or properties of the Company or the property of any
other Person, (B) death of or injury to any Person, (C) damage or substantial
risk of damage to natural resources (including wildlife) or the environment, (D)
safety concerns associated with continued operations of the Company’s assets and
properties or (E) non-compliance with any applicable law; in each case, to the
extent such event is of such nature that immediate action is required and, in
the reasonable discretion of the Chief Executive Officer, cannot await prior
consultation with, or (to the extent a formal decision would otherwise be
required under the terms of this Agreement) a formal decision from, the Board of
Managers.

     “Environmental Compliance” means any actions performed during or after
Operations to comply with the requirements of all Environmental Laws or
contractual commitments related to reclamation of the Properties or other
compliance with Environmental Laws.

     “Environmental Compliance Fund” means such amounts as the Board of Managers
may determine will be necessary to cover the costs of reasonably anticipated
Environmental Compliance (including reasonably anticipated costs of mine
closures, post-Operations Environmental Compliance and Continuing Obligations).

     “Environmental Laws” means any law, now or hereafter in effect, aimed at or
in any way relating to the protection of human health and safety, the
environment or natural resources, or reclamation or restoration of the
Properties, including without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. App. § 1801 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.) the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), the
Emergency Planning and Community Right to Know Act (42 U.S.C. § 11001 et seq.),
the Safe Drinking Water Act (42 U.S.C. § 300 et seq.), the Pollution Prevention
Act (42 U.S.C. § 13101 et seq.), the Federal Mine Safety and Health Act (30
U.S.C. § 801 et seq.), and the Occupational Safety and Health Act (29 U.S.C. §
651 et seq.), and all counterpart or other similar California laws, including,
without limitation, Division 20, Chapter 6.5 of the California Health & Safety
Code (Hazardous Waste Control, Division 20, Chapter 6.8 of the California Health
& Safety Code (the Carpenter-Presley-Tanner Hazardous Substance Act), Division
20, Chapter 6.6 (the Safe Drinking Water and Toxic Enforcement Act of 1986),
Division 7 of the California Water Code (the Porter-Cologne Water Quality
Control Act) and Chapter 9, Division 2 of the California Public Resources Code
(the Surface Mining and Reclamation Act), as each has been or may be amended,
and the regulations promulgated pursuant thereto, and common law principles,
including, without limitation, nuisance, trespass and negligence.

5

--------------------------------------------------------------------------------

     “Excess Amount” is defined in Section 3.6(b).

     “Excess Units” is defined in Section 12.1.1.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Expense Reimbursement Letter” means that certain letter agreement, by and
between the Company and Golden Queen, dated as of the date of this Agreement,
relating to the reimbursement by the Company of certain expenses of Golden
Queen.

     “Exploration” means all activities directed toward ascertaining the
existence, location, quantity, quality or commercial value of deposits of
Products, including but not limited to additional drilling required after
discovery of potentially commercial mineralization, and including related
Environmental Compliance.

     “Fair Market Value” is defined in Section 3.6(c).

     “Family Member” means, with respect to any Person who is an individual, any
lineal descendants (including adoptive relationships) of such Person.

     “Feasibility Contractor” means any engineering firm engaged by the Company
for purposes of preparing or auditing any Feasibility Study.

     “Feasibility Study” means a report, in a form and of a scope generally
acceptable to reputable financial institutions that provide financing to the
Mining industry, containing an analysis and evaluation of a proposed project to
determine whether (i) it is technically feasible, (ii) it is feasible within a
certain cost estimate, and (iii) it will be profitable.

     “Final Transfer Date” is defined in Section 12.1.3.

     “Fiscal Year” means the fiscal year of the Company, which shall be the
Company’s taxable year as determined under Regulations Section 1.441 -1 or
Section 1.441 -2 and the Regulations under Section 706 of the Code, which is the
taxable year ending on December 31, or such other Fiscal Year as determined by
the Board of Managers.

     “GAAP” means generally accepted accounting principles in effect in the
United States of America from time to time.

     “Gauss” is defined in the Preamble to this Agreement.

6

--------------------------------------------------------------------------------

     “Gauss LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Gauss, dated as of September 15, 2014.

     “Gauss Permitted Transferee” means, (a) with respect to LUK Holdco, any
Subsidiary of LUK which LUK Controls and of which it is the beneficial owner
(within the meaning of the Securities Act) of at least 80% of the outstanding
equity interests; and (b) with respect to Auvergne, any Clay Family Member.

     “Golden Queen” is defined in the Preamble to this Agreement.

     “Governmental Entity” shall mean any (a) national, state, county, municipal
or local government (whether domestic or foreign) and any political subdivision
thereof, (b) court or administrative tribunal, (c) other governmental,
quasi-governmental, judicial, public or statutory instrumentality, authority,
body, agency, bureau or entity of competent jurisdiction (including any zoning
authority, or state public utility commission, or any comparable authority), (d)
nongovernmental agency, tribunal or entity that is properly vested by a
governmental authority with applicable jurisdiction, and (e) arbitrator or
arbitral panel.

     “Governmental Fees” means all location fees, mining claim rental fees,
mining claim maintenance payments and similar payments required by applicable
law to locate and hold unpatented mining claims.

     “GQ Holdco” is defined in the Preamble to this Agreement.

     “GQ Top Up Right” has the meaning given to such term in Section 3.4(b).

      “Indemnified Persons” is defined in Section 14.1.

     “Initiating Seller” is defined in Section 12.2.1.

     “Interests” is defined in the Recitals to this Agreement.

     “IRS” means the Internal Revenue Service.

     “Issuance Notice” is defined in Section 3.6(b).

     “JAMS” is defined in Section 18.4.2.

     “LLC Agreement” is defined in the Recitals to this Agreement.

     “Loss” means any item of loss or deduction of the Company as determined
under the capital accounting rules of Treasury Regulations Section 1.704
-1(b)(2)(iv) for purposes of adjusting the Capital Accounts of the Members
including, without limitation, the provisions of paragraphs (b), (f) and (g) of
those regulations relating to the computation of items of deduction and loss.

     “LUK” is defined in the Recitals to this Agreement.

     “LUK Holdco” is defined in the Recitals to this Agreement.

7

--------------------------------------------------------------------------------

     “Majority Member” is defined in Section 12.5.1.

     “Manager” means any Person that is a member of the Board of Managers.

     “Manager Supermajority” means a majority of the Managers appointed by each
of Gauss and GQ Holdco; provided, that, if GQ Holdco only has the right to
designate two (2) Managers in accordance with Section 7.3.2, the affirmative
vote or written consent of four of the five Managers shall be required.

     “Mandatory Alternative Contribution” is defined in Section 3.4(c).

     “Mandatory Top Up Contribution” is defined in Section 3.4(b).

     “Members” means the Original Members and any other Person that both
acquires an Interest in the Company and is admitted to the Company as a Member
in accordance with this Agreement.

     “Mining” means the mining, extracting, producing, beneficiating, handling,
milling or other processing of Products.

     “Minority Member” is defined in Section 12.5.1.

     “Minority Units Price” is defined in Section 12.5.2(b)(i).

     “Modification” means (i) a material increase in mining or production
capacity; (ii) a material change in the recovery process; or (iii) a material
change in waste or tailings disposal methods; provided, that such increase or
change shall be deemed “material” if (a) it is anticipated to cost more than 50%
of the original capital costs attributable to the Development of the mining or
production capacity, recovery process or waste or tailings disposal facility or
(b) it adds more than 50% to the mineable ore reserves, plant throughput or
tailings disposal capacity to be expanded or modified.

     “MSHA” means the Federal Mine Safety and Health Administration, which
administers the Federal Mine Safety and Health Act, 30 U.S.C. §801, et seq.

     “Net Smelter Return Royalty” means a percentage of the total receipts from
any smelter, mint, or refinery on account of the sale of ores, minerals and
other mineral resources by the Company, less the transportation costs from the
Soledad Mountain Project to the place of sale, and less the costs, penalties,
treatment charges and other charges paid to (or deducted from any amount paid
by) the smelter, mint, or refinery.

     “New Units” is defined in Section 3.6(b).

     “Non-Selling Members” is defined in Section 12.1.1.

     “Notice of Proposed Sale” is defined in Section 12.2.2.

     “Notice of Purchase” is defined in Section 12.1.1.

8

--------------------------------------------------------------------------------

     “Notice of Sale” is defined in Section 12.1.1.

     “Offer Period” is defined in Section 12.1.1.

     “Offered Units” is defined in Section 12.1.1.

     “Operations” means the Exploration, Development and Mining activities of
the Company.

     “Optional Contribution Period” is defined in Section 3.4(b).

     “Original Members” is defined in the Preamble to this Agreement.

     “Original Unit Price” shall be an amount of one thousand U.S. Dollars
(US$1,000.00).

     “Participating Member” is defined in Section 12.1.1.

     “Percentage Interest” of a Member as of a particular time shall mean the
amount, expressed as a percentage, equal to (i) the number of Units such Member
owns at such time, divided by (ii) the total number of Units outstanding at such
time.

     “Permitted Transferee” means, with respect to any Person, an Affiliate of
such Person; provided, that, for purposes of this definition, Auvergne and LUK
Holdco shall be (or deemed to be) Affiliates of Gauss.

     “Person” means an individual, partnership, joint venture, association,
corporation, trust, estate, limited liability company, limited liability
partnership, unincorporated entity of any kind, Governmental Entity, or any
other legal entity, including any Member.

     “Products” means all ores and minerals produced from the Properties.

     “Profit” means any item of income or gain of the Company as determined
under the capital accounting rules of Treasury Regulation § 1.704 -1(b)(2)(iv)
for purposes of adjusting the Capital Accounts of the Members including, without
limitation, the provisions of paragraphs (b), (f) and (g) of those regulations
relating to the computation of items of income or gain.

     “Program” means a detailed description of Operations to be conducted and
objectives to be accomplished by the officers of the Company for a given period
in the future.

     “Property” or “Properties” means any interests in real property owned by
the Company.

      “Proposed Transferee” is defined in Section 12.2.1.

     “Qualified Sale” shall mean (i) a transaction or series of related
transactions, whether or not the Company is a party thereto, in which, after
giving effect to such transaction or transactions and the provisions of Section
12.5.3, GQ Holdco and its Permitted Transferees and Gauss and its Permitted
Transferees would cease to own, either directly or indirectly, any Units or
equity securities of any other surviving entity immediately following the
consummation of such transaction or transactions, or (ii) a sale or other
disposition of all or substantially all of the assets of the Company; in each
case, where the aggregate purchase price shall be payable in cash.

9

--------------------------------------------------------------------------------

     “Regulation D” means Regulation D under the Securities Act.

     “Regulations” means the Treasury regulations, including temporary
regulations, promulgated under the Code.

     “Respondent” is defined in Section 18.4.1. 

     “Sale” is defined in Section 12.2.1.

     “Sale Percentage” is defined in Section 12.2.1.

     “Sale Process” is defined in Section 12.5.1(c).

     “SEC” means the U.S. Securities and Exchange Commission.

     “Securities Act” means the Securities Act of 1933, as amended, and the
rules, regulations and interpretations promulgated pursuant thereto.

     “Selling Member” is defined in Section 12.1.1.

     “Soledad Mountain Project” means the mine exploration, development and
operating project located in Kern County, California and owned and controlled by
the Company.

     “Tag-Along Notice” is defined in Section 12.2.3.

     “Tag-Along Period” is defined in Section 12.2.3.

      “Tag-Along Right” is defined in Section 12.2.1.

     “Taxes on Pass-Through Income” is defined in Section 5.1.2(a).

     “TMP” is defined in Section 1.1 of Exhibit B.

     “Top Up Amount” is defined in Section 3.4(b).

     “Top Up Notice” is defined in Section 3.4(b).

     “Transaction Agreement” is defined in the Recitals to this Agreement.

     “Transfer” means a direct or indirect sale, assignment, pledge,
encumbrance, abandonment, disposition or other transfer.

     “Trigger Date” is defined in Section 12.5.1.

     “Units” is defined in Section 3.2.

10

--------------------------------------------------------------------------------

     “Unwinding Event” is defined in Section 11.2.

     “Withholding Indemnified Parties” and “Withholding Indemnified Party” are
defined in Section 5.4.

2. FORMATION AND PURPOSE

     2.1 Formation. The Company was converted from a California corporation into
a California limited liability company in accordance with Section 1152 of the
CCC by the filing of the Articles of Organization – Conversion with the
California Secretary of State. The LLC Agreement is hereby amended and restated
in its entirety, and the Company is hereby continued. The rights and liabilities
of the Members shall be determined pursuant to the Act and this Agreement. To
the extent that the rights or obligations of any Member are different by reason
of any provision of this Agreement than they would be in the absence of such
provision, this Agreement shall, to the extent permitted by the Act, control.

     2.2 Name. The name of the Company is “Golden Queen Mining Company, LLC”.
The business of the Company may be conducted under that name or, upon compliance
with applicable laws, any other name that the Board of Managers deems
appropriate. The Board of Managers shall file, or shall cause to be filed, any
fictitious name certificates and similar filings, and any amendments thereto,
that the Board of Managers considers appropriate.

     2.3 Registered Office/Agent. The registered office required to be
maintained by the Company in the State of California pursuant to the Act shall
initially be 15772 K Street, Mojave California, 93501. The name and address of
the registered agent of the Company pursuant to the Act shall initially be CT
Corporation System, 818 W. Seventh St., Los Angeles, CA 90017. The Company may,
upon compliance with the applicable provisions of the Act, change its registered
office or registered agent from time to time in the discretion of the Board of
Managers.

     2.4 Term. The term of the Company shall continue indefinitely unless sooner
terminated as provided herein. The existence of the Company as a separate legal
entity shall continue until the cancellation of the Articles of Organization as
provided in the Act.

     2.5 Purpose. The Company is formed solely for the purpose of, and the
nature of the business to be conducted by the Company is solely, developing,
bringing into production and operating the Soledad Mountain Project. In
pursuance solely thereof, the Company shall possess and may exercise all the
powers and privileges granted by the Act, by any other law or by this Agreement,
together with any powers incidental thereto, including such powers and
privileges as are necessary or convenient to the conduct, promotion or
attainment of the purposes of the Company.

     2.6 Powers. Without limiting the generality of Section 2.5, the Company
shall have the power and authority to take any actions necessary, convenient or
incidental to or for the furtherance of the purposes set forth in Section 2.5,
including without limitation the power:

     (a) To conduct its business, carry on its operations and exercise the
powers granted to a limited liability company by the Act in any country, state,
territory, district or other jurisdiction, whether domestic or foreign;

11

--------------------------------------------------------------------------------

     (b) To acquire by purchase, lease, contribution of property or otherwise,
own, hold, operate, maintain, finance, improve, lease, sell, convey, mortgage,
transfer, demolish or dispose of any real or personal property;

     (c) To negotiate, enter into, renegotiate, extend, renew, terminate,
modify, amend, waive, execute, perform and carry out and take any other action
with respect to contracts or agreements of any kind, and any leases, licenses,
guarantees and other contracts for the benefit of or with any Member or any
Affiliate of any Member, to the extent that such contracts may be deemed
necessary, convenient or incidental to the accomplishment of the purpose of the
Company;

     (d) To purchase, take, receive, subscribe for or otherwise acquire, own,
hold, vote, use, employ, sell, mortgage, lend, pledge or otherwise dispose of,
and otherwise use and deal in and with, shares or other interests in or
obligations of domestic or foreign corporations, associations, general or
limited partnerships, trusts, limited liability companies, individuals or other
Persons, or direct or indirect obligations of the United States or any
government, state, territory, governmental district or municipality or any
instrumentality of any of them;

     (e) To lend money, to invest and reinvest its funds, and to accept real and
personal property for the payment of funds so loaned or invested;

     (f) To borrow money and issue evidence of indebtedness, and to secure the
same by a mortgage, pledge, security interest or other lien on the assets of the
Company;

     (g) To pay, collect, compromise, litigate, arbitrate or otherwise adjust or
settle any other claims or demands of or against the Company or to hold such
proceeds against the payment of contingent liabilities;

     (h) To sue and be sued, defend and participate in administrative or other
proceedings in its name;

     (i) To appoint employees, officers, agents, consultants and representatives
of the Company, and define their duties and fix their compensation;

     (j) To indemnify any Person in accordance with the Act and this Agreement;

     (k) To cease its activities and cancel its Articles of Organization; and

     (l) To make, execute, acknowledge and file any documents or instruments
necessary, convenient or incidental to the accomplishment of the purpose of the
Company.

     2.7 Certificates. The officers of the Company and such other Persons as may
be designated from time to time by the Board of Managers are hereby designated
as authorized persons, within the meaning of the Act, to execute, deliver and
file any amendments or restatements of the Articles of Organization or any
certificate of cancellation of the Articles of Organization and any other
certificates and any amendments or restatements thereof necessary for the
Company to qualify to do business in a jurisdiction in which the Company may
wish to conduct business.

12

--------------------------------------------------------------------------------

     2.8 Principal Office. The principal executive office of the Company shall
be located at such place as the Board of Managers shall establish, and the Board
may from time to time change the location of the principal executive office of
the Company to any other place within or without the State of California. The
Board may establish and maintain such additional offices and places of business
of the Company, either within or without the State of California, as it deems
appropriate. The records required to be maintained by the Act shall be
maintained at one of the Company’s principal offices, except as required by the
Act.

3. MEMBERSHIP, CAPITAL CONTRIBUTIONS AND UNITS

     3.1 Members. The Members of the Company shall be listed on Exhibit A, as
from time to time amended and supplemented in accordance with this Agreement.
Exhibit A shall be amended from time to time so that it sets forth the then
current list of Members, the total amount of Capital Contributions made by each
such Member, the number of Units held by such Member, and the Member’s
Percentage Interest. The Board of Managers shall have the right to cause Exhibit
A to be updated from time to time as necessary to reflect accurately the
information required to be included therein by virtue of any developments after
the date hereof. Any revision to Exhibit A made in accordance with this Section
3.1, Section 3.3, Section 3.4 or Section 3.6, or in connection with any Transfer
of Units permitted under this Agreement, shall not be deemed an amendment to
this Agreement for purposes of Article 17 and no action of any Member shall be
required to amend or update Exhibit A hereto. Any reference in this Agreement to
Exhibit A shall be deemed to be a reference to Exhibit A as revised and in
effect from time to time.

     3.2 Member Interests and Units. The Interests of the Members of the Company
shall be divided into units of one class (“Units”).

     3.3 Additional Members and Units. Subject to Sections 3.4(b) and 3.4(c),
(i) no Member shall be required to make any additional Capital Contributions to
the Company and (ii) no Member shall be permitted to make any additional Capital
Contributions to the Company without the consent of the Board of Managers.
Subject to Section 3.6 hereof, the Board of Managers may issue Units and admit
Persons as Members in exchange for such contributions to capital (including
commitments to make contributions to capital) or such other consideration
(including past or future services) and on such terms and conditions (including
in the case of Units issued to employees and consultants such vesting and
forfeiture provisions) as the Board determines to be appropriate. If additional
Units are subsequently issued by the Company, the Capital Account (if any) with
respect to those Units as of the date of issuance and the Capital Contributions
(if any) that shall be deemed to be made by the Member receiving such Units as
of the date of issuance shall be set forth in the agreement pursuant to which
the additional Units are issued. Promptly following the issuance of Units, the
Board shall cause the books and records of the Company, and an amended Exhibit A
hereto, to reflect the number of Units issued, any Members or additional Members
holding such Units, the revised Percentage Interests of each Member and, in the
case of Units issued other than in connection with the performance of services,
the Capital Contribution per Unit, and the Company shall promptly provide the
amended Exhibit A to each Member. Upon the receipt of approvals as required
under this Agreement, execution of this Agreement or a counterpart of this
Agreement, together with any other documents or instruments required by the
Board in connection therewith, and the making of the Capital Contribution (if
any) specified to be made at such time, a Person shall be admitted to the
Company as a Member of the Company.

13

--------------------------------------------------------------------------------

     3.4 Capital Contributions.

     (a) Each Member’s Capital Contribution, if any, whether in cash or in-kind,
and the number of Units issued to such Member shall be as set forth in Exhibit
A. Any Member making an in-kind Capital Contribution agrees from time to time to
do such further acts and execute such further documents as the Board may direct
to perfect the Company’s interest in such in-kind Capital Contribution. None of
the Members or their Affiliates shall be obligated to make any loan or advance
to the Company.

     (b) GQ Holdco shall have the right, which it may elect to exercise in its
sole discretion, to make a single Capital Contribution to the Company during the
period from the Effective Date to the date that is nine (9) months following the
Effective Date (“Optional Contribution Period”), in an amount determined in GQ
Holdco’s sole discretion (the “Top Up Amount”), but that shall be no less than
fifteen million U.S. Dollars (US$15,000,000.00) and no more than twenty five
million U.S. Dollars (US$25,000,000.00), with each such threshold being reduced
by fifty percent (50%) of the amount of any proceeds received by the Company
from any debt financing transaction that is not specifically contemplated by
this Agreement (the “GQ Top Up Right”), and Gauss shall be required to make a
Capital Contribution in an amount equal to the Top Up Amount (“Mandatory Top Up
Contribution”) on the same date as GQ Holdco makes its Capital Contribution. In
the event that GQ Holdco elects to exercise the GQ Top Up Right, GQ Holdco shall
give written notice thereof to Gauss at least twenty (20) Business Days prior to
the proposed funding date (the “Top Up Notice”), and the delivery of such notice
shall constitute an irrevocable undertaking by GQ Holdco to make its Capital
Contribution as set forth therein. The Top Up Notice shall specify the Top Up
Amount and the proposed funding date (which must be a date within the Optional
Contribution Period). GQ Holdco and Gauss shall make their Capital Contributions
pursuant to this Section 3.4(b) on the proposed funding date set forth in the
Top Up Notice.

     (c) In the event that GQ Holdco does not exercise the GQ Top Up Right, then
Gauss shall be obligated, and hereby agrees, to make a Capital Contribution to
the Company in an amount of forty million U.S. Dollars (US$40,000,000.00), with
such amount being reduced on a dollar for dollar basis in the amount of any
proceeds received by the Company from any debt financing transaction that is not
specifically contemplated by this Agreement (“Mandatory Alternative
Contribution”), within twenty (20) Business Days after the earliest to occur of
(i) the expiration of the Optional Contribution Period, (ii) the date on which
GQ Holdco delivers a written notice to Gauss and the Company that it fully and
irrevocably waives its right to exercise the GQ Top Up Right and (iii) GQ
Holdco’s failure to contribute the Top Up Amount in accordance with Section
3.4(b).

     (d) The Company shall issue Units in exchange for the Capital Contributions
made by GQ Holdco and Gauss pursuant to Section 3.4(b) or by Gauss pursuant to
Section 3.4(c), and, notwithstanding anything to the contrary in this Agreement,
such Units shall be issued at a price per Unit equal to the Original Unit Price.

14

--------------------------------------------------------------------------------

     (e) Notwithstanding anything to the contrary in this Agreement, for all
purposes under this Section 3.4, if, during the Optional Contribution Period,
Golden Queen has filed a registration statement with the SEC in respect of the
Rights Offering (as defined in the Transaction Agreement) and, prior to the
expiration of the Optional Contribution Period, the SEC has notified Golden
Queen that such registration statement will be subject to a “full review”, then
the Optional Contribution Period shall end on the date that is the one (1) year
anniversary of the Effective Date.

     3.5 Interest Payments. No interest shall be paid to any Member with respect
to such Member’s Capital Contributions or Capital Account. All Capital
Contributions shall be denominated and payable in U.S. dollars.

     3.6 Additional Capital.

     (a) The Board of Managers shall not seek additional Capital Contributions
from Members or issue additional Units to non-Members except in compliance with
the provisions of Section 3.4 and this Section 3.6. This Section 3.6 shall not
in any way restrict the Board of Managers’ ability to borrow money or seek
financing for Company activities by means other than seeking additional Capital
Contributions.

     (b) In the event the Board of Managers determines to raise capital, it
shall issue Units (such Units to be issued by the Company, collectively, the
“New Units”), with the Board of Managers giving each Member written notice of
such proposed issuance at least ten (10) days prior to the proposed issuance
date (an “Issuance Notice”). The Issuance Notice shall specify the aggregate
amount of capital proposed to be raised (the “Capital Raise Amount”), the
proposed price at which the New Units are proposed to be issued (subject to
Section 3.6(c)) and the other material terms and conditions of the issuance,
including the proposed closing date. Each Member shall be entitled to subscribe,
on the terms and conditions specified in the Issuance Notice, for its pro rata
portion (in accordance with its Percentage Interest) of the Capital Raise
Amount. A Member may exercise its right by delivering written notice of its
election to subscribe for a portion of the Capital Raise Amount to the Board of
Managers within ten (10) days after receipt of the Issuance Notice. If any
Member fails to exercise its right under this Section 3.6(b), or elects to
exercise such rights with respect to less than such Member’s pro rata share (the
difference between such Member’s pro rata share of the Capital Raise Amount and
the portion of the Capital Raise Amount for which such Member exercised its
preemptive rights, the “Excess Amount”), the other Member, if it elected to
exercise its rights with respect to its full pro rata share shall be entitled to
subscribe for the Excess Amount (the date on which the other Member delivers
notice of its election to subscribe for the Excess Amount, the “Election Date”).
This Section 3.6(b) shall not apply to any Capital Contributions and issuances
of Units pursuant to, and in accordance with, Sections 3.4(b), 3.4(c) and
3.4(d).

     (c) If any Member fails to exercise its right under Section 3.6(b), or
elects to exercise such right with respect to less than such Member’s pro rata
share, and the other Member elects to subscribe for an additional portion of the
Capital Raise Amount, then, notwithstanding anything to the contrary in this
Agreement, the New Units shall be issued at the price per New Unit set forth in
Section 3.6(d) (the “Fair Market Value”).

15

--------------------------------------------------------------------------------

     (d) The Fair Market Value of a New Unit for purposes of Section 3.6(c)
shall be determined as follows:

     (i) the Fair Market Value of such New Unit shall be an amount agreed in
writing by the good faith determination of the Board of Managers within ten (10)
days after the Election Date; or

     (ii) if the Board of Managers, after good faith efforts, does not reach an
agreement pursuant to clause (i) above, GQ Holdco and Gauss shall, within
fifteen (15) days following the Election Date, designate a qualified independent
mining valuator of recognized national standing (an “Appraiser”) acceptable to
both GQ Holdco and Gauss to determine the Fair Market Value. If GQ Holdco and
Gauss cannot agree on the identity of the Appraiser within the fifteen (15) day
determination period, each of GQ Holdco and Gauss shall, within three (3) days,
provide a list of three (3) such qualified independent mining valuators, and
they shall each alternately strike (with the person striking first being
randomly drawn) names from the combined list until only one (1) name remains;
the remaining name shall be the Appraiser. The Appraiser shall determine the
Fair Market Value of the New Units, which shall be the amount that would be
distributed in respect of such Units if (1) all of the Units were sold for cash
in an arm’s-length transaction qualifying as a change of control with a single
willing unaffiliated third party, with no party to such sale transaction having
any compulsion to buy or sell in the context of such sale transaction, but
without applying any discount for minority status, control premium, or discount
for lack of liquidity, and (2) the proceeds of such sale had been distributed by
the Company in complete liquidation pursuant to the rights and preferences set
forth in Section 5.2. The Appraiser’s final determination of the Fair Market
Value shall be (i) in writing and signed by the Appraiser, and (ii) furnished to
the Board of Managers and the Members as soon as practicable after such matter
has been referred to such Appraiser, which shall not be more than fifteen (15)
days after his or her appointment. The Appraiser’s final determination shall be
conclusive and binding upon the Board of Managers and the Members on the date of
delivery of such written determination and shall not be subject to collateral
attack for any reason (other than fraud or manifest error). The Company shall
provide the Appraiser reasonable access to members of management of the Company
and to the books and records of the Company so as to allow the Appraiser to
conduct due diligence examinations in scope and duration as are customary in
valuations of this kind. The fees and expenses of the Appraiser shall be borne
by the Company. In no event shall the price referred to in this Section
3.6(d)(ii) be zero (-0-) or less than zero (-0-).

4. CAPITAL ACCOUNTS

     4.1 Allocations. The Profit and Loss of the Company and any items of
income, gain, deduction or loss that are specially allocated in any Fiscal Year
or other fiscal period shall be allocated among the Members as provided in
Exhibit B.

16

--------------------------------------------------------------------------------

5. DISTRIBUTIONS

     5.1 Board of Managers Determination.

     5.1.1 The Members shall be entitled to receive distributions, including
distributions in connection with the liquidation, dissolution or winding up of
the affairs of the Company, when and as determined by the Board of Managers, out
of funds of the Company legally available therefor, payable on such payment
dates to Members on such record date as shall be determined by the Board of
Managers. All determinations made pursuant to this Article 5 shall be made by
the Board of Managers in its sole discretion. To the extent that the Board of
Managers determines that any distributions shall be made to the Members, such
distributions shall be made in accordance with the provisions of this Article 5.
Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall make a distribution in an aggregate amount of ten million U.S.
Dollars (US$10,000,000.00) to the Members on the date of this Agreement.

     5.1.2 Notwithstanding Section 5.1.1, the Company shall make the following
distributions to cover Member income tax liabilities:

     (a) The Company shall, to the extent of Available Cash, make distributions
of money to all of the Members, pro rata in accordance with each Member’s
Percentage Interest, in amounts that the Board of Managers considers reasonably
sufficient to enable each Member to pay the federal and state income taxes on
the income and gain (net of any cumulative tax benefits produced for the Members
by the Company’s losses, deductions, and credits) that passes through the
Company to that Member under the applicable provisions of the Code (the “Taxes
on Pass-Through Income”).

     (b) The Company shall, to the extent practicable, make the distributions
required above in a timely manner to enable each Member to timely pay its
underlying tax liability, as and when required by applicable law.

     (c) All distributions to a Member made pursuant to this Section 5.1.2 shall
be treated for all purposes under this Agreement as advances on distributions
pursuant to Section 5.1.1 and shall reduce the amount of the next succeeding
distribution or distributions that would otherwise have been distributed to such
Member pursuant to Section 5.1.1.

     5.2 Distributions. All Distributions from the Company to its Members shall
be made pro rata in accordance with each Member’s Percentage Interest.

     5.3 No Violation. Notwithstanding any provision to the contrary contained
in this Agreement, the Company, and the Board of Managers on behalf of the
Company, shall not make a Distribution to any Member on account of such Member’s
Interest in the Company if such Distribution would violate the Act, or other
applicable law or any credit facility to which the Company is party to from time
to time.

17

--------------------------------------------------------------------------------

     5.4 Withholdings. The Board of Managers is authorized to withhold from
Distributions to Members, or with respect to allocations to Members, and in each
case to pay over to the appropriate federal, state, local or foreign government
any amounts required by law to be so withheld. All amounts withheld pursuant to
the Code or any federal, state, local or foreign tax law with respect to any
payment, distribution or allocation to the Company shall be treated as amounts
paid to the Company and each Member shall be treated as having received a
distribution pursuant to Section 5.2 hereof equal to the portion of the
withholding tax allocable to such Member, as determined by the Board of
Managers. Any taxes withheld on a payment to the Company or a payment by the
Company to a Member pursuant to this Section 5.4 shall be treated as if
distributed to the relevant Member to the extent that an amount equal to such
withheld taxes would then be distributable to such Member, and, to the extent in
excess of such distributable amounts, as a demand loan payable by the Member to
the Company with interest at the prime rate in effect from time to time plus two
percent (2%), compounded annually. The Board of Managers may, in its sole
discretion, either demand payment of the principal and accrued interest on such
demand loan at any time, and enforce payment thereof by legal process, or
withhold from one or more distributions to a Member amounts sufficient to
satisfy such Member’s obligations under any demand loan payable to the Company.
In the event that the Company receives a refund of taxes previously withheld by
a third party from one (1) or more payments to the Company, the economic benefit
of such refund shall be apportioned among the Members in a manner reasonably
determined by the Board of Managers to offset the prior operation of this
Section 5.4 in respect of such withheld taxes. Promptly upon request, each
Member shall provide the Company with any information related to such Member
that is necessary (i) to allow the Company to comply with any tax reporting, tax
withholding, or tax payment obligations of the Company or (ii) to establish the
Company’s legal entitlement to an exemption from, or reduction of, withholding
tax, including U.S. federal withholding tax under Sections 1471 and 1472 of the
Code. As a security for any withholding tax or other liability or obligation to
which the Company may be subject as a result of any act or status of any Member,
or to which the Company may become subject with respect to the Interest of any
Member, the Company shall have (and each Member hereby grants to the Company) a
security interest in all distributable assets of the Company distributable to
such Member to the extent of the amount of such withholding tax or other
liability or obligation. Neither the Company nor the Board of Managers shall be
liable for any excess taxes withheld in respect of any Member’s Interest, and,
in the event of over-withholding, a Member’s sole recourse shall be to apply for
a refund from the appropriate governmental authority. If the Company, the Board
of Managers, the TMP, or any of their respective Affiliates, or any of their
respective officers, directors, employees, managers, members and, as determined
by the Board of Managers in its sole and absolute discretion, consultants or
agents (the “Withholding Indemnified Parties” and each a “Withholding
Indemnified Party”), becomes liable as a result of failure to withhold and remit
taxes in respect of any Member, then, in addition to, and without limiting, any
indemnities for which such Member may be liable under this Agreement, unless
otherwise agreed by the Board of Managers in writing, such Member shall, to the
fullest extent permitted by law, indemnify and hold harmless the Withholding
Indemnified Parties, in respect of all taxes, including interest and penalties,
and any expenses incurred in any examination, determination, resolution and
payment of such liability, except with respect to any penalties or expenses
which arise as a result of any act or omission with respect to which a court of
competent jurisdiction has issued a final, non-appealable judgment that such
applicable Withholding Indemnified Party was grossly negligent or engaged in
willful misconduct or fraud. The provisions contained in this Section 5.4 shall
survive the termination of the Company and the Transfer of any Interest.

18

--------------------------------------------------------------------------------

     5.5 Property Distributions and Installment Sales. The Board of Managers is
authorized, in its sole discretion, to make distributions to the Members in the
form of assets received or otherwise held by the Company; provided, however,
that, if any assets of the Company shall be distributed in kind pursuant to this
Article 5, such assets shall be distributed to the Members entitled thereto in
the same proportions as the Members would have been entitled to cash
Distributions pursuant to Section 5.2. The amount by which the fair market value
of any property to be distributed in kind to the Members exceeds or is less than
the then prevailing Asset Value of such property shall, to the extent not
otherwise recognized by the Company, be taken into account in determining Profit
and Loss and determining the Capital Accounts of the Members as if such property
had been sold at its fair market value immediately prior to such Distribution.
If any assets are sold in transactions in which, by reason of Section 453 of the
Code, gain is realized but not recognized, such gain shall be taken into account
when realized in computing gain or loss of the Company for purposes of
allocation of Profit or Loss under this Article 5 and, if such sales shall
involve substantially all the assets of the Company, the Company shall be deemed
to have been dissolved and terminated notwithstanding any election by the
Members to continue the Company for purposes of collecting the proceeds of such
sales.

6. STATUS, RIGHTS AND POWERS OF MEMBERS AND
CERTAIN MEMBER AGREEMENTS

     6.1 Limited Liability. Except as otherwise provided by the Act, the debts,
obligations and liabilities of the Company, whether arising in contract, tort or
otherwise, shall be solely the debts, expenses, obligations and liabilities of
the Company, and no Member or Indemnified Person shall be obligated personally
for any such debt, expense, obligation or liability of the Company solely by
reason of being a Member or Indemnified Person. All Persons dealing with the
Company shall have recourse solely to the assets of the Company for the payment
of the debts, obligations or liabilities of the Company. In no event shall any
Member be required to make up any deficit balance in such Member’s Capital
Account upon the liquidation of such Member’s Interest or otherwise.

     6.2 Return of Distributions of Capital. Except as otherwise expressly
required by applicable law, a Member, in such capacity, shall have no liability
for obligations or liabilities of the Company in excess of (a) the amount of
such Member’s Capital Contributions, (b) such Member’s share of any assets and
undistributed profits of the Company and (c) to the extent required by
applicable law, the amount of any Distributions wrongfully distributed to such
Member. Except as required by applicable law, no Member shall be obligated by
this Agreement to return any Distribution to the Company or pay the amount of
any Distribution for the account of the Company or to any creditor of the
Company; provided, however, that if any court of competent jurisdiction holds
that, notwithstanding this Agreement, any Member is obligated to return or pay
any part of any Distribution, such obligation shall bind such Member alone and
not any other Member or any Manager. The provisions of the immediately preceding
sentence are solely for the benefit of the Members and shall not be construed as
benefiting any third party. The amount of any Distribution returned to the
Company by a Member or paid by a Member for the account of the Company or to a
creditor of the Company shall be added to the account or accounts from which it
was subtracted when it was distributed to such Member.

19

--------------------------------------------------------------------------------

     6.3 No Management or Control. Except as expressly provided in this
Agreement, no Member shall take part in or interfere in any manner with the
management of the business and affairs of the Company or have any right or
authority to act for or bind the Company.

     6.4 Specific Limitations. No Member shall have the right or power to: (a)
withdraw or reduce such Member’s Capital Contribution except as a result of the
dissolution of the Company or as otherwise provided by applicable law or in this
Agreement; (b) make voluntary Capital Contributions, except as expressly set
forth in this Agreement, or to contribute any property to the Company other than
cash; (c) bring an action for partition against the Company or any Company
assets; (d) cause the termination and dissolution of the Company, except as
expressly set forth in this Agreement; or (e) upon the Distribution of its
Capital Contribution require that property other than cash be distributed in
return for its Capital Contribution. Each Member hereby irrevocably waives any
such rights.

     6.5 Member Voting. Except as otherwise set forth in this Agreement, all
powers of the Members shall be exercised in accordance with Section 7.3 by the
appointment of the Board of Managers. Any action required or permitted to be
taken at a meeting of the Members may be taken without a meeting, without prior
notice and without a vote, only if a consent or consents signed in writing,
setting forth the action so taken, are signed by the requisite Members required
by this Agreement, and such writing or writings shall be filed with the records
of the meetings of the Members.

     6.6 Contracts with Managers or their Affiliates. No contract or transaction
between the Company and a Manager or its Affiliate or between the Company and
any other entity in which a Manager or its Affiliate has a material financial
interest, shall be void or voidable solely for this reason, or solely because
the Manager is present at or participates in the Board of Managers meeting at
which the contract or transaction is authorized or votes to authorize such
contract or transaction, if: (i) the material facts of such Manager’s material
financial interest are disclosed to the Board of Managers; and (ii) the contract
or transaction is otherwise permitted, authorized or approved in accordance with
this Agreement. The presence of the interested Manager may be counted in
determining both the presence of a quorum at any such meeting at which the
contract or transaction is authorized and the vote with respect thereto.

     6.7 Member Compensation; Expenses. Except as otherwise provided in a
written agreement approved by the Board of Managers, no Member shall receive any
salary, fee, or draw for services rendered to or on behalf of the Company.
Except as otherwise approved, permitted or contemplated by or pursuant to a
policy approved by the Board of Managers, no Member shall be reimbursed for any
expenses incurred by such Member on behalf of the Company.

7. DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES
AND DUTIES OF THE BOARD OF MANAGERS

     7.1 Board of Managers. The business of the Company shall be managed by the
Board of Managers. The Board shall initially be the individuals set forth in
Section 7.2. Thereafter, the individuals constituting the Board shall be
designated by the Members in accordance with the provisions of Section 7.3.
Decisions of the Board shall be decisions of the Company’s “manager” for all
purposes of the Act and shall be carried out by officers or agents of the
Company designated by the Board in the resolution in question or in one or more
standing resolutions or with the power and authority to do so under Article 8. A
decision of the Board may be amended, modified or repealed in the same manner in
which it was adopted or in accordance with the procedures set forth in this
Article 7 as then in effect, but no such amendment, modification or repeal shall
affect any Person who has been furnished a copy of the original resolution,
certified by a duly authorized officer of the Company, until such Person has
been notified in writing of such amendment, modification or repeal.

20

--------------------------------------------------------------------------------

     7.2 Initial Managers. The initial Managers of the Company comprising the
initial Board of Managers, who shall serve for such terms and in such manner as
prescribed by this Article 7, are the following Persons:

Manager Name Address Designated By Brian Friedman

c/o Leucadia National Corporation
520 Madison Avenue, 10th Floor
New York, NY 10022 Gauss

H. Jimmy Hallac

c/o Leucadia National Corporation
520 Madison Avenue, 10th Floor
New York, NY 10022 Gauss

Jonathan Clay

c/o East Hill Management Company
10 Memorial Boulevard, Suite 902
Providence, RI 02903 Gauss

H. Lutz Klingmann


c/o Golden Queen Mining Co. Ltd.
6411 Imperial Avenue
West Vancouver, British Columbia
Canada V7W 2J5 GQ Holdco


Andrée St-Germain


c/o Golden Queen Mining Co. Ltd.
6411 Imperial Avenue
West Vancouver, British Columbia
Canada V7W 2J5 GQ Holdco


Thomas M. Clay

c/o East Hill Management Company
10 Memorial Boulevard, Suite 902
Providence, RI 02903 GQ Holdco



     7.3 Number and Designation Rights.

     7.3.1 The Board of Managers shall initially consist of six (6) Managers.
Gauss shall have the right to designate three (3) Managers. GQ Holdco shall have
the right to designate three (3) Managers; provided, however, that as long as
the Clay Family beneficially owns equity securities representing at least twenty
five percent (25%) of the voting power of Golden Queen, at least one (1) Manager
to be designated by GQ Holdco shall be designated by Auvergne.

21

--------------------------------------------------------------------------------

     7.3.2 If GQ Holdco does not exercise the GQ Top Up Right pursuant to
Section 3.4(b) and Gauss completes the Mandatory Alternative Contribution in
accordance with Section 3.4(c), (i) the Board of Managers shall be reduced to
five (5) Managers, (ii) GQ Holdco shall no longer have the right to appoint
three (3) Managers but shall have the right to appoint only two (2) Managers and
(iii) GQ Holdco shall promptly send a written notice to the Board of Managers
and to Gauss stating the name of the Manager to be removed from the Board of
Managers (which, for the avoidance of doubt, shall be a Manager originally
designated by GQ Holdco), and, upon receipt of such notice, such Manager shall
be deemed to have resigned from the Board of Managers; provided, however, that
as long as the Clay Family beneficially owns equity securities representing at
least twenty five percent (25%) of the voting power of Golden Queen, at least
one (1) Manager to be designated by GQ Holdco shall be designated by Auvergne;
provided, further, that, in the event GQ Holdco does not promptly deliver such
written notice, then all three (3) Managers designated by GQ Holdco shall be
deemed to have resigned without prejudice to GQ Holdco’s right to appoint two
(2) Managers.

     7.3.3 Other than with respect to the initial Managers set forth in Section
7.2, if it is necessary pursuant to this Article 7 to appoint replacement
Managers, each Member qualified to so designate one or more Manager(s) pursuant
to this Section 7.3 shall designate its Manager(s) by delivering to the Company
a written statement designating its Manager(s) and setting forth the respective
business address and telephone number of each such Manager. The Members, by
signing this Agreement, hereby agree to the designation of the Persons
identified above in Section 7.2 hereto as Managers until their successors are
designated in accordance with this Article 7, each such Manager being deemed
designated by the Member set forth opposite such Manager indicated above. A
Manager need not be a Member.

     7.4 Voting and Act of the Board; Action without a Meeting.

     7.4.1 Unless otherwise required by the Act or this Agreement, (i) each
Manager shall have one vote and (ii) except with respect to the actions
requiring a Manager Supermajority pursuant to Section 7.4.2, the act of a
majority of the Managers present at a meeting at which a quorum is present shall
be deemed to constitute the act of the Board. Any action required or permitted
to be taken at a meeting of the Board may be taken without a meeting, without
prior notice and without a vote, if a consent or consents signed in writing,
setting forth the action so taken, are signed by all the Managers, and such
writing or writings shall be filed with the records of the meetings of the
Board. Such consent shall be treated for all purposes as the act of the Board.

     7.4.2 The Company shall not, and neither the officers nor any Manager shall
cause the Company to, take any of the following actions without first having
obtained the consent of a Manager Supermajority:

     (a) appointing or hiring of the Chief Executive Officer or the Chief
Financial Officer, other than the initial Chief Executive Officer and Chief
Financial Officer pursuant to Section 8.1.2; provided, that the Board of
Managers may remove or fire any officer of the Company with the consent of a
majority of the Board of Managers in accordance with Section 7.4.1 and Section
8.9;

22

--------------------------------------------------------------------------------

     (b) a decision to proceed with construction based on any future Feasibility
Study for any proposed project with a cost estimate of more than twenty million
U.S. Dollars (US$20,000,000.00);

     (c) selling, exchanging, transferring, leasing, disposing, surrendering or
abandoning all or substantially all of the assets of the Company;

     (d) materially changing the nature or purpose of the Company’s business;

     (e) entering into any material transactions with any of the Members or
their respective Affiliates, other than (i) the Expense Reimbursement Letter,
(ii) the issuance of Units to Members in compliance with this Agreement or (iii)
transactions entered into on an arm’s length basis, with the terms and
conditions thereof disclosed to the Board and the other Member prior to the
commencement date of any such transaction; provided, that any such transaction
with a Member must be on a basis that is at least as favorable to the Company as
such transaction reasonably available from any third party or an existing
provider;

     (f) increasing or decreasing the number of members of the Board of
Managers, except as otherwise provided by this Agreement;

     (g) amending or modifying the Articles of Organization or this Agreement;
and

     (h) approving any voluntary liquidation, dissolution, recapitalization,
reorganization or bankruptcy.

     7.5 Tenure. Except as otherwise provided by law or by this Agreement, each
Manager shall remain in office until such Manager dies, resigns, or is removed
by the Person who designated such Manager.

     7.6 Resignation. Any Manager may resign at any time. Such resignation shall
be made in writing and shall take effect at the time specified therein or, if no
time be specified then at the time of its receipt by the other Managers of the
Company; provided, that, if the Chief Executive Officer is also a Manager, in
the event the Chief Executive Officer is removed from such office for any or no
reason, the Chief Executive Officer shall automatically cease to be a Manager
effective upon removal from such office. The acceptance of a resignation shall
not be necessary to make it effective, unless expressly so provided in the
resignation.

     7.7 Removal. A Manager may be replaced or removed at any time, with or
without cause, only by the Person who designated such Manager (unless otherwise
expressly set forth herein).

     7.8 Vacancies. Any vacancy occurring on the Board of Managers shall be
filled by the Member designating such Manager having the right to elect or
appoint such Manager. The Board shall have and may exercise all their powers
notwithstanding the existence of one or more vacancies in their number, subject
to any requirements of law or of this Agreement as to the number of Managers
required for a quorum or for any vote or other action; provided, however, that
the Board may not take any action without first giving a Member able to
designate a Manager to fill a vacancy at least 48 hours to fill such vacancy.

23

--------------------------------------------------------------------------------

     7.9 Meetings. Regular meetings of the Board of Managers shall be held from
time to time as determined by the Board of Managers. Special meetings of the
Board shall be held upon the call of the Chairman of the Board, the Chief
Executive Officer or on the written request of any Manager delivered to the
other Managers. Board meetings shall be held at the principal office of the
Company or at such other place, either within or without the State of
California, as shall be designated by the person calling the meeting and stated
in the notice of the meeting. Managers may participate in a Board of Managers
meeting by means of video or audio conferencing or similar communications
equipment whereby all Managers participating in the meeting can hear each other.

     7.10 Notice. Notice of each meeting of the Board of Managers, in writing or
by electronic mail, stating the place, day and hour of the meeting, shall be
given to each Manager at least 48 hours before the time at which the meeting is
to be held. The notice or waiver of notice of any special or regular meeting of
the Board of Managers does not need to specify the business to be transacted or
the purpose of the meeting.

     7.11 Waiver. Whenever any notice is required to be given to a Manager under
the provisions of this Agreement, a waiver thereof in writing signed by the
Manager, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice. Attendance of a Manager at any meeting
of the Board of Managers shall constitute waiver of notice of such meeting by
the Manager, except where the Manager attends a meeting for the express purpose
of stating its objection to the transaction of any business because the meeting
is not lawfully called or convened.

     7.12 Quorum. The presence at a meeting of a majority of the members of the
Board designated by each of Gauss and GQ Holdco in accordance with Section 7.3
shall constitute a quorum necessary for the transaction of business at any
regular or special meeting of the Board of Managers; provided, that, if GQ
Holdco only has the right to designate two (2) Managers in accordance with
Section 7.3.2, the presence of both of such Managers shall be required. If less
than a quorum is present, the meeting shall be adjourned from time to time until
a quorum shall be present.

     7.13 Compensation. Managers shall serve without compensation from the
Company but shall be entitled to reimbursement for actual expenses incurred in
attending meetings of the Board or in connection with other business of the
Company.

     7.14 Authority of Board of Managers. Subject to Section 6.5, the Board of
Managers shall have the exclusive power and authority to manage the business and
affairs of the Company and to make all decisions with respect thereto. Except as
otherwise expressly provided in this Agreement, the Board or Persons designated
by the Board, including officers and agents appointed by the Board, shall be the
only Persons authorized to execute documents which shall be binding on the
Company. To the fullest extent permitted by California law, but subject to any
specific provisions hereof granting rights to Members, the Board shall have the
power to perform any acts, statutory or otherwise, with respect to the Company
or this Agreement, which would otherwise be possessed by the Members under
California law, and the Members shall have no power whatsoever with respect to
the management of the business and affairs of the Company. All decisions and
other matters concerning the computation and allocation of items of income,
gain, loss, deduction, and credit among the Members, and accounting procedures
not specifically and expressly provided for by the terms of this Agreement,
shall be determined by the Board of Managers. Any determination made pursuant to
this Section 7.14 by the Board of Managers shall be conclusive and binding on
all Members. The power and authority granted to the Board hereunder shall
include all those necessary, convenient or incidental for the accomplishment of
the purposes of the Company.

24

--------------------------------------------------------------------------------

     7.15 Reliance by Third Parties. Any person or entity dealing with the
Company or the Members may rely upon a certificate signed by a Manager as to:
(a) the identity of the Members, (b) the existence or non-existence of any fact
or facts which constitute a condition precedent to acts by Members or are in any
other manner germane to the affairs of the Company, (c) the Persons which are
authorized to execute and deliver any instrument or document of or on behalf of
the Company, (d) the authorization of any action by or on behalf of the Company
by the Board or any officer or agent acting on behalf of the Company or (e) any
act or failure to act by the Company or as to any other matter whatsoever
involving the Company or the Members.

8. DESIGNATION, RIGHTS, AUTHORITIES, POWERS, RESPONSIBILITIES
AND DUTIES OF OFFICERS AND AGENTS

     8.1 Officers, Agents.

     8.1.1 Subject to Section 7.4.2, the Board of Managers by vote or resolution
shall have the power to appoint officers and agents to act for the Company with
such titles, if any, as the Board deems appropriate and to delegate to such
officers or agents such of the powers as are granted to the Board hereunder,
including the power to execute documents on behalf of the Company, as the Board
may in its sole discretion determine; provided, however, that no such delegation
by the Board shall cause the Persons constituting the Board of Managers to cease
to be the “managers” of the Company within the meaning of the Act. The officers
so appointed may include, among others, persons holding titles such as Chairman,
Chief Executive Officer, President, Chief Financial Officer, Executive Vice
President, Chief Accounting Officer, Vice President and Secretary. Unless the
authority of the officer in question is limited or specified in the document
appointing such officer or in such officer’s employment agreement or is
otherwise specified or limited by the Board, any officer so appointed shall have
the same authority to act for the Company as a corresponding officer of a
California corporation would have to act for a California corporation in the
absence of a specific delegation of authority and as more specifically set forth
in this Article 8; provided, however, that no officer shall take any action for
which the consent of the Board of Managers is required pursuant to Section 8.11.

     8.1.2 The initial officers of the Company shall be as follows:

Name Title H. Lutz Klingmann Chief Executive Officer Andrée St. Germain Chief
Financial Officer

25

--------------------------------------------------------------------------------

     8.2 Election. The officers may be elected by the Board of Managers at their
first meeting or at any other time. At any time or from time to time the Board
may delegate to any officer their power to elect or appoint any other officer or
any agents. Officers must be natural persons.

     8.3 Tenure. Each officer shall hold office until its respective successor
is chosen and qualified unless a different period shall have been specified by
the terms of its election or appointment, or in each case until such officer
sooner dies, resigns, is removed or becomes disqualified. Each agent shall
retain its authority at the pleasure of the Board of Managers, or the officer by
whom such agent was appointed or by the officer who then holds agent appointive
power.

     8.4 Chairman of the Board of Managers, Chief Executive Officer, President
and Vice President. The Chairman of the Board of Managers, if any, shall have
such duties and powers as shall be designated from time to time by the Board of
Managers. The Chairman of the Board of Managers shall be selected, approved and
removed by the Board of Managers. The initial Chairman of the Board of Managers
shall be Thomas Clay. Subject to the terms and conditions of this Agreement, the
Chief Executive Officer shall have direct and general charge and supervision of
all business and administrative operations of the Company and all other such
duties, responsibilities authority and privileges as are set forth in the Chief
Executive Officer’s employment agreement, if any, as amended from time to time,
in addition to those duties, responsibilities, authority and privileges as are
delegated to the Chief Executive Officer by the Board or that a Chief Executive
Officer of a California corporation would have in respect of a California
corporation in the absence of a specific delegation of such duties,
responsibility, authority and privileges. Subject to Section 8.11, the Chief
Executive Officer along with the Chief Financial Officer shall be responsible
for and have the authority and privileges necessary to ensure that the Company
(i) applies for and obtains all necessary permits, licenses and approvals, (ii)
complies with all applicable laws, (iii) timely pays Governmental Fees, if any,
required by applicable law in order to maintain the unpatented lode mining
claims and millsites included within the Properties and (iv) pays all advance
minimum royalties or other payments required to maintain surface and mineral
leases included in the Properties. The Chief Executive Officer shall also
perform such other duties that may be assigned by the Board to the extent
consistent with this Agreement and the Chief Executive Officer’s employment
agreement, if any, as amended from time to time. The President and any Vice
Presidents shall have duties as shall be designated from time to time by the
Chief Executive Officer or by the Board of Managers.

     8.5 Chief Financial Officer. Unless the Board of Managers otherwise
specifies, the Chief Financial Officer of the Company shall be in charge of its
funds and valuable papers, and shall have such other duties and powers,
including as provided in Section 8.4 or as may be designated from time to time
by the Chief Executive Officer or the Board of Managers. If no Chief Accounting
Officer is elected, the Chief Financial Officer shall, unless the Board of
Managers otherwise specifies, also have the duties and powers of the Chief
Accounting Officer.

     8.6 Chief Accounting Officer. If a Chief Accounting Officer is elected, the
Chief Accounting Officer shall, unless the Board of Managers or the Chief
Executive Officer otherwise specifies, be the chief accounting officer of the
Company and be in charge of its books of account and accounting records, and of
its accounting procedures. The Chief Accounting Officer shall have such other
duties and powers as may be designated from time to time by the Chief Executive
Officer or the Board of Managers.

26

--------------------------------------------------------------------------------

     8.7 Secretary and Assistant Secretaries. The Secretary shall record all
proceedings of the Members and the Board of Managers in a book or series of
books to be kept therefor and shall file therein all actions by written consent
of the Board. In the absence of the Secretary from any meeting, an Assistant
Secretary, or if no Assistant Secretary is present, a temporary secretary chosen
at the meeting, shall record the proceedings thereof. The Secretary shall keep
or cause to be kept records, which shall contain the names and record addresses
of all Members. The Secretary shall have such other duties and powers as may
from time to time be designated by the Board of Managers, the Chair of the Board
of Managers or the Chief Executive Officer. Any Assistant Secretaries shall have
such duties and powers as shall be designated from time to time by the Board of
Managers, the Chair of the Board of Managers, the Chief Executive Officer or the
Secretary.

     8.8 Vacancies. If the office of any officer becomes vacant, the Board of
Managers may choose a successor. Each such successor shall hold office for the
unexpired term, and until its successor is chosen and qualified or in each case
until such successor sooner dies, resigns, is removed or becomes disqualified.

     8.9 Resignation and Removal. The Board of Managers may at any time remove
any officer either with or without cause. The Board may at any time terminate or
modify the authority of any agent. Any officer may resign at any time by
delivering its resignation in writing to the Chair of the Board or the Chief
Executive Officer or to a meeting of the Board. Such resignation shall be
effective upon receipt unless specified to be effective at some other time, and
without in either case the necessity of its being accepted unless the
resignation shall so state.

     8.10 Compensation. Officers shall receive such compensation as may be
determined from time to time by resolution of the Board of Managers or as
otherwise provided in a written employment agreement.

     8.11 Standard of Care. Each officer shall discharge such officer’s duties
and conduct the business of the Company in accordance with Section 14.5.

     8.12 Programs and Budgets. The officers of the Company shall conduct the
Operations in accordance with the Program and Budget. The initial Program and
Budget of the Company is attached as Exhibit C.

     (a) Except as otherwise expressly provided herein, the Operations shall be
conducted, expenses shall be incurred, and assets of the Company shall be
acquired only pursuant to Programs and Budgets adopted by the Board of Managers
or as otherwise directed by the Board of Managers from time to time. Every
Program and Budget adopted pursuant to this Agreement shall provide for the
accrual of reasonably anticipated Environmental Compliance expenses for all the
Operations contemplated under such Program and Budget, including preparation of,
and funding for, an Environmental Compliance plan and to satisfy financial
assurance requirements for all Operations consistent with the requirements of
applicable laws or contractual obligations.

27

--------------------------------------------------------------------------------

     (b) The Chief Executive Officer and the Chief Financial Officer shall
prepare draft Programs and Budgets for periods of one (1) year or such other
period as directed by the Board of Managers from time to time, and shall submit
such Programs and Budgets to the Board of Managers for review and consideration.
All proposed Programs and Budgets may include Exploration, Feasibility Study,
Development, Mining and Modification components for the Operations, or any
combination thereof, and such Programs and Budgets shall be reviewed and adopted
by the Board of Managers. During the period encompassed by any Program and
Budget, and at least two (2) months prior to its expiration, the Chief Executive
Officer and the Chief Financial Officer shall prepare a proposed Program and
Budget for the succeeding period and submit such Program and Budget to the Board
of Managers for review and consideration.

     (c) If the Board of Managers determines that a Program or Budget should
include a Modification and the Board of Managers approves a Feasibility Study,
then such Program and Budget shall to such extent be based on a Feasibility
Study prepared by the officers of the Company, Feasibility Contractors, or both,
or prepared under the direction of the Chief Executive Officer and audited by
Feasibility Contractors, as determined by the Board of Managers. Such Program
and Budget, which includes a Modification, shall be submitted for review and
approval by the Board of Managers within ninety (90) days following receipt by
the Chief Executive Officer of such Feasibility Study.

     (d) The Chief Executive Officer shall immediately notify the Board of
Managers of any material departure from an adopted Program and Budget.

     (e) The Environmental Compliance Fund shall be maintained by the Company in
a separate, interest bearing cash management account, which may include money
market investments and money market funds, and/or in longer term investments if
directed by the Board of Managers. The Environmental Compliance Fund shall be
used solely to pay for Environmental Compliance and Continuing Obligations,
including the committing of such funds, interests in property, insurance or bond
policies, or other security to satisfy applicable laws regarding financial
assurance for the reclamation or restoration of the Properties.

     8.13 Certain Actions Requiring Board of Manager Consent. Notwithstanding
any delegation of the Board of Managers’ authority to any officer pursuant to
the foregoing provisions of this Article 8 and notwithstanding any other
provision of this Agreement or any employment agreement between such officer and
the Company, the power to take the actions set forth in Section 7.4.2 and the
following actions shall be vested exclusively in the Board of Managers, unless
the Board of Managers gives its express written consent:

      (a) adopting or materially changing Programs and Budgets;

     (b) approving Feasibility Studies;

     (c) approving and entering into any transaction outside of the ordinary and
customary course of business;

     (d) making unbudgeted capital expenditures of five hundred thousand U.S.
Dollars (US$500,000.00) or more in any Fiscal Year;

28

--------------------------------------------------------------------------------

     (e) approving and entering into any agreement for the borrowing of money
(whether in the public or private markets) or obtaining credit (other than trade
credit in the ordinary and customary course of business);

     (f) approving the distribution of any cash available for distribution to
the Members;

     (g) issuing Units of the Company to any Person other than the Members
pursuant to the terms of this Agreement, or for any amount other than the
Original Unit Price;

     (h) making unbudgeted expenditures of five hundred thousand U.S. Dollars
(US$500,000.00) or more in any Fiscal Year that are not related directly to the
development of the Soledad Mountain Project, other than in the ordinary and
customary course of business;

     (i) hiring, firing, promoting or demoting the Chief Executive Officer or
the Chief Financial Officer, or entering into any employment or severance
agreement with, or fixing the compensation of, any executive officer; and

      (j) the disposal or sale of material properties or assets (whether
effected by merger, sale of assets, lease or equity exchange or otherwise) of
the Company other than in the ordinary and customary course of business or as
contemplated in the annual Budget approved by the Board.

     8.14 Emergencies. Notwithstanding anything to the contrary in this
Agreement, in the event of an Emergency, the Chief Executive Officer shall
promptly cause the Company to (a) make all notifications required under
applicable law to the appropriate Governmental Entities, (b) implement Emergency
response and mitigation measures as are required by applicable law or are
reasonably deemed to be advisable by the Chief Executive Officer in his or her
sole discretion to respond to or mitigate the Emergency, (c) commence any
required remediation, maintenance or repair work necessary (i) for the assets
and properties of the Company to operate safely (or be restored to safe
operation) and in compliance with applicable law, (ii) for the Company to be in
compliance with all applicable laws and/or (iii) to otherwise mitigate damage
resulting from the Emergency; provided, that the Chief Executive Officer shall,
as soon as practicable (but in any event within 24 hours) after the occurrence
of the event giving rise to the Emergency, notify the Board of Managers of such
Emergency and all actions taken in response to such Emergency. The Chief
Executive Officer’s notification of the Board of Managers pursuant to the
foregoing may be made by any method deemed appropriate by the Chief Executive
Officer under the circumstances.

9. BOOKS, RECORDS, ACCOUNTING AND REPORTS

     9.1 Books and Records. The books and records of the Company shall reflect
all the Company’s transactions and shall be appropriate and adequate for the
Company’s business. The Company shall maintain at its principal office or such
other office as the Board of Managers shall determine all of the following:

     (a) a current list of the full name and last known business or residential
address of each Member and Manager;

29

--------------------------------------------------------------------------------

     (b) information regarding the amount of cash and a description and
statement of the agreed value of any other property or services contributed by
each Member and which each Member has agreed to contribute in the future, and
the date on which each Member became a Member of the Company;

     (c) a copy of the Articles of Organization and this Agreement, including
any amendments to either thereof, together with executed copies of any powers of
attorney pursuant to which the Articles of Organization, this Agreement or any
amendments have been executed;

     (d) copies of the Company’s federal, state and local income tax or
information returns and reports;

     (e) the audited financial statements of the Company; and

     (f) the Company’s books and records.

     9.2 Delivery to Member, Inspection; etc. Upon the request of any Member for
any reason, the Board of Managers shall allow the Member and its designated
representatives or agents, upon at least two (2) Business Days prior written
notice to the Board of Managers and during reasonable business hours, to examine
all of the Company’s books and records at the Member’s sole cost and expense. In
addition, each Member shall have the right to obtain from the Company such other
information regarding the Company’s affairs and financial condition as it
requests. The Company and the Board of Managers shall not impose restrictions on
the rights of the Members to obtain information, except for restrictions
expressly set forth in this Agreement. The rights and privileges set forth in
this Section 9.2 shall not apply (a) to a Member whose Percentage Interest is
less than twenty percent (20%), and (b) to any assignee of a Member except to
the extent required by the Act.

     9.3 Reports.

     (a) In General. The Chief Financial Officer of the Company shall be
responsible for causing the preparation of financial reports of the Company and
the coordination of financial matters of the Company with the Company’s
accountants.

     (b) Periodic and Financial Reports. The Company shall prepare, at the
expense of the Company, (i) any information that may be reasonably requested by
Gauss (on behalf of LUK Holdco) to enable LUK and/or Gauss to comply on a timely
basis with the accounting and disclosure requirements of the SEC under the
Exchange Act and applicable United States securities laws in effect from time to
time, which information will be provided promptly upon request therefor and, in
any event, within the timeframe that reasonably enables LUK to timely make any
filings thereunder, (ii) any information that may be reasonably requested by GQ
Holdco (on behalf of Golden Queen) to enable Golden Queen to comply with the
accounting and disclosure requirements of the Toronto Stock Exchange and
applicable Canadian Provincial securities laws, and of the SEC under the
Exchange Act and applicable United States securities laws, in each case, in
effect from time to time, which information will be provided promptly upon
request therefor and, in any event, within the timeframe that reasonably enables
Golden Queen to timely make any filings thereunder and (iii) to the extent
reasonably requested by Gauss, financial statements of Gauss; provided, that,
without the necessity of a request, the Company shall maintain and provide to
each Member whose Percentage Interest is at least equal to twenty percent (20%),
the financial statements listed in clauses (i), (ii) and (iii) below and
supporting financial statement schedules, prepared, in each case, in accordance
with GAAP:

30

--------------------------------------------------------------------------------

     (i) as soon as practicable following the end of each Fiscal Year (and in
any event not later than twenty-one (21) calendar days after the end of such
Fiscal Year), a balance sheet of the Company as of the end of such Fiscal Year
and the related statements of operations, Members’ equity and changes therein,
and cash flows for such Fiscal Year, together with such supporting financial
statement schedules as are contained in LUK’s standard reporting package, in
each case, to the extent the Company was in existence, setting forth in
comparative form the corresponding figures for the immediately preceding Fiscal
Year, and in each case, reviewed by the Company’s independent accountants;

     (ii) as soon as practicable following the end of each Fiscal Year (and in
any event not later than fifty (50) calendar days after the end of such Fiscal
Year), financial statements of the Company as of the end of such Fiscal Year,
with full footnote disclosures appropriate for such financial statements, and,
to the extent the Company was in existence, setting forth in comparative form
the corresponding figures for the immediately preceding Fiscal Year, all of
which shall be audited and certified by the Company’s independent accountants;

     (iii) as soon as practicable following the end of each of the first three
fiscal quarters of each Fiscal Year (and in any event not later than fifteen
(15) calendar days after the end of such fiscal quarter), unaudited financial
statements of the Company as of the end of such fiscal quarter, together with
such supporting financial statement schedules as are contained in LUK’s standard
reporting package; provided, that such information with respect to the first two
(2) fiscal quarters immediately following the Effective Date shall be delivered
no later than twenty-five (25) calendar days after the end of such fiscal
quarters;

     (iv) as soon as reasonably practicable following the end of each of the
first eleven (11) fiscal months of each Fiscal Year (and in any event not later
than twelve (12) calendar days after the end of such fiscal month), unaudited
financial statements and management reports of the Company as of the end of such
fiscal month, together with such supporting financial statement schedules
relating to the Company’s operations as Gauss may request; and

     (v) as soon as practicable following any notice from MSHA of any claim,
citation, order, legal action or other event requiring disclaimer under the
Exchange Act or rules of the SEC, any and all information or reports requested
by a Member in order to comply with the Exchange Act or rules of the SEC with
respect to such MSHA action.

     9.4 Filings. At the Company’s expense the Board of Managers shall cause the
income tax returns for the Company to be prepared and timely filed with the
appropriate authorities and to have prepared and to furnish to each Member such
information with respect to the Company (including without limitation a Schedule
setting forth such Member’s distributive share of the Company’s income, gain,
loss, deduction and credit as determined for federal income tax purposes) as is
necessary to enable such Member to prepare such Member’s federal and state
income tax returns. The Board of Managers, at the Company’s expense, shall also
cause to be prepared and timely filed, with appropriate federal and state
regulatory and administrative authorities, all reports required to be filed by
the Company with those entities under then current applicable laws, rules and
regulations.

31

--------------------------------------------------------------------------------

     9.5 Non-Disclosure.

     9.5.1 Each Member agrees that, except as otherwise consented to by the
Board of Managers, all non-public information furnished to such Member pursuant
to this Agreement or otherwise regarding the Company or its business that is not
generally available to the public (“Confidential Information”) will be kept
confidential and will not be disclosed by such Member, or by any of such
Member’s agents, representatives or employees, in any manner, in whole or in
part, except that (a) each Member shall be permitted to disclose such
Confidential Information to those of such Member’s agents, representatives and
employees who need to be familiar with such information in connection with such
Member’s investment in the Company and who are charged with an obligation of
confidentiality, (b) each Member shall be permitted to disclose such
Confidential Information to such Member’s partners, equity holders, attorneys,
accountants and advisors so long as they agree to keep such information
confidential on the terms set forth herein, (c) each Member shall be permitted
to disclose Confidential Information to the extent required by applicable law,
so long as such Member shall have first provided the Company a reasonable
opportunity to contest the necessity of disclosing such information and (d) each
Member shall be permitted to disclose Confidential Information to the extent
necessary for the enforcement of any right of such Member arising under this
Agreement. Notwithstanding the foregoing, each Member (and each employee,
representative or other agent of the Member) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to the Member relating to such tax treatment and tax
structure.

     9.5.2 Each Member agrees that it shall be liable for any breach or
violation of the provisions of Section 9.5.1 by any of its respective Affiliates
(other than the Company). The covenants and undertakings contained in Section
9.5.1 relate to matters which are of a special, unique and extraordinary
character and a violation of any of the terms of Section 9.5.1 will cause
irreparable injury to the Company, the amount of which will be impossible to
estimate or determine and which cannot be adequately compensated. Accordingly,
the remedy at law for any breach of Section 9.5.1 may be inadequate. Therefore,
notwithstanding anything to the contrary, the Company shall be entitled to an
injunction, restraining order or other equitable relief from any court of
competent jurisdiction in the event of any breach of any provision of Section
9.5.1 without the necessity of proving actual damages or posting any bond
whatsoever. The rights and remedies provided by Section 9.5.1 are cumulative and
in addition to any other rights and remedies which the Company may have
hereunder or at law or in equity.

     9.5.3 Each Member is aware that (i) each of LUK and Golden Queen is an
“issuer” of securities under applicable securities laws and (ii) that applicable
securities laws prohibit any individual who has received from an issuer or any
of its Affiliates (including the Company) any material, non-public information
regarding such issuer or any of its Affiliates, from purchasing or selling
securities of such issuer or from communicating such information to any other
individual under circumstances in which it is reasonably foreseeable that such
individual is likely to purchase or sell securities of such issuer. As a
consequence of its respective investments in the Company, each Member will from
time to time receive confidential information concerning the Company that will
constitute material, non-public information concerning LUK and Golden Queen.
Each Member acknowledges this prohibition and agrees to advise its respective
Affiliates of this prohibition.

32

--------------------------------------------------------------------------------

10. [INTENTIONALLY LEFT BLANK]

11. TRANSFER OF INTERESTS

     11.1 Restricted Transfer. Except for Transfers pursuant to Section 11.2 to
a Permitted Transferee or Transfers pursuant to Section 12.1, 12.2 or 12.5, no
Member shall Transfer all or any part of its Units, or the economic or other
rights that comprise such Member’s Interest, unless such Transfer is first
approved by all the other Members, which approval may be granted or withheld in
the sole discretion of the other Members. The Company shall maintain a record of
the ownership of Units which shall, initially, be as set forth on Exhibit A and
which shall be amended from time to time to reflect permitted Transfers of
ownership of Units. Subject to restrictions on the transferability of Units as
set forth herein, Units shall be Transferred by delivery to the Company of an
instruction by the registered owner of a Unit requesting registration of
Transfer of such Units and the recording of such Transfer in the records of the
Company.

     11.2 Permitted Transferees. Subject to Sections 11.3 and 11.4, a Member
shall be entitled to Transfer all or any portion of such Member’s Units to a
Permitted Transferee of such Member. In no event shall all or any part of a Unit
be Transferred to a minor or incompetent except in trust or pursuant to the
Uniform Gifts to Minors Act. Members must give prior written notice to the
Company and the Board of any proposed Transfer to a Permitted Transferee
specifying the number of Units to be Transferred, the identity of such proposed
Permitted Transferee, together with such other documentation reasonably
requested by the Board of Managers to ensure compliance with the terms of this
Agreement. If, while a Permitted Transferee holds any Units, such Permitted
Transferee ceases to qualify as a Permitted Transferee in relation to the
initial transferring Member from whom or which such Permitted Transferee or any
previous Permitted Transferee of such initial transferring Member received such
Units (an “Unwinding Event”), then:

     (a) the relevant initial transferor Member shall forthwith notify the other
Members and the Board of Managers of the pending occurrence of such Unwinding
Event; and

      (b) immediately following such Unwinding Event, without limiting any other
rights or remedies, such initial transferor Member shall take all actions
necessary to effect a Transfer of all the Units held by the relevant Permitted
Transferee either back to such Member or, pursuant to this Section 11.2, to
another Person that qualifies as a Permitted Transferee of such initial
transferring Member.

33

--------------------------------------------------------------------------------

     11.3 Transfer Requirements. No Person to whom any of a Member’s Units are
Transferred (including a Permitted Transferee) shall be admitted to the Company
as a Member (as limited under certain circumstances in accordance with Section
11.8) unless the following conditions are satisfied or such conditions are
waived by the Board of Managers:

     (a) a duly executed written instrument of Transfer is provided to the
Board, specifying the Units being Transferred and setting forth the intention of
the Member effecting the Transfer that the transferee succeed to a portion or
all of such Member’s Units;

     (b) an opinion of responsible counsel (who may be counsel for the Company),
reasonably satisfactory in form and substance to the Board to the effect that:

     (i) such Transfer would not violate the Securities Act or any state
securities or blue sky laws applicable to the Company or the Interest to be
Transferred;

     (ii) such Transfer would not cause the Company to be considered a publicly
traded partnership under Section 7704(b) of the Code;

     (iii) such Transfer would not cause the Company to lose its status as a
partnership for federal income tax purposes; and

     (iv) such Transfer would not cause a termination of the Company for federal
income tax purposes;

     (c) the Member effecting the Transfer and the transferee execute any other
instruments that the Board of Managers deems reasonably necessary or desirable
for admission of the transferee, including the written acceptance by the
transferee of this Agreement and such transferee’s agreement to be bound by and
comply with the provisions hereof and execution and delivery to the Board of a
special power of attorney as provided in Section 18.3; and

     (d) the Member effecting the Transfer or the transferee pays to the Company
a transfer fee in an amount sufficient to cover the reasonable expenses incurred
by the Company in connection with the admission of the transferee.

     11.4 Consent. Subject to Section 11.8, each Member hereby agrees that upon
satisfaction of the terms and conditions of this Article 11 with respect to any
proposed Transfer, the Person proposed to be such transferee may be admitted as
a Member.

     11.5 Withdrawal of Member. If a Member Transfers all of its Units pursuant
to Section 11.1 and the transferee of such interest is admitted as a Member
pursuant to Section 11.3 (whether or not such Member’s status is limited
pursuant to Section 11.8), such transferee shall be admitted to the Company as a
Member effective on the effective date of the Transfer or such other date as may
be specified when the transferee is admitted and, immediately following such
admission, the transferor Member shall cease to be a Member of the Company. Upon
the transferor Member’s withdrawal from the Company, the withdrawing Member
shall not be entitled to any Distributions, or any other rights associated with
an Interest in the Company, from and after the date of such withdrawal or
Transfer.

34

--------------------------------------------------------------------------------

     11.6 Noncomplying Transfers Void. Any Transfer in contravention of this
Article 11 shall be void and of no effect, and shall not bind nor be recognized
by the Company.

     11.7 Amendment of Exhibit A. In the event of the admission of any
transferee as a Member of the Company, the Board of Managers shall promptly
amend Exhibit A to reflect such Transfer or admission, as the case may be, and
it shall deliver promptly to each Member a copy of such amended Exhibit A. Any
revision to Exhibit A made in accordance with this Section 11.7 shall not be
deemed an amendment to this Agreement for purposes of Article 17 and no action
of any Member shall be required to amend or update Exhibit A hereto.

     11.8 Transfer of Rights. Any rights under this Agreement that apply solely
to a specific Member shall only be assigned to a Transferee of all Units of such
Member.

     11.9 Indirect Transfers. The Transfer restrictions in this Agreement may
not be avoided by the holding of equity securities directly or indirectly
through a Person that can itself be sold to dispose of an interest in Units free
of such restrictions. For the avoidance of doubt, no Member shall directly or
indirectly (i) permit the Transfer of all or any portion of the direct or
indirect equity or beneficial interest in such Member to any Person other than a
Permitted Transferee, or (ii) otherwise seek to avoid the provisions of this
Article 11 by issuing, or permitting the issuance of, any direct or indirect
equity or beneficial interest in such Member, in any such case, in a manner that
does not comply with the Transfer restrictions in this Agreement; provided,
however, that nothing in this Agreement shall prohibit, limit or otherwise
restrict the Transfer of equity or beneficial interests in LUK or Golden Queen;
provided, further, that, nothing in this Article 11 shall prohibit (i) Transfers
of units of Gauss between LUK Holdco (or its Gauss Permitted Transferees) and
Auvergne (or its Gauss Permitted Transferees), (ii) Transfers of units of Gauss
by LUK Holdco to its Gauss Permitted Transferees or by Auvergne to its Gauss
Permitted Transferees, (iii) Transfers of units of Gauss to any other Person by
LUK Holdco (or its Gauss Permitted Transferees) or Auvergne (or its Gauss
Permitted Transferees) (A) to the extent after such Transfer any third parties
other than LUK Holdco (and its Gauss Permitted Transferees) and Auvergne (and
its Gauss Permitted Transferees) would hold less than a majority of the units of
Gauss or (B) to the extent LUK Holdco or Auvergne complied with the provisions
of Section 11.10 of the Gauss LLC Agreement, (iv) Transfers of shares of GQ
Holdco to any other Person by Golden Queen (or its Permitted Transferees) to the
extent after such Transfer Golden Queen continues to hold a majority of the
shares of GQ Holdco, or (v) Transfers of units of Auvergne in compliance with
the Gauss LLC Agreement; and provided, further, that this Section 11.9 shall not
restrict the Transfer of an Affiliate of a Member and therefore, the indirect
Transfer of the Member’s Interest, if the value of such Member’s Interest
represents less than ten percent (10%) of the assets of such Affiliate.

12. FIRST OFFER; FORCED SALE

     12.1 Right of First Offer/Refusal.

     12.1.1 Right of First Offer/Refusal. If any Member (for purposes of this
Section 12.1, the “Selling Member”) wishes to Transfer all or any portion of its
Units, whether on its own initiative or in response to a bona fide offer, to any
Person other than a Permitted Transferee, it shall give written notice (the
“Notice of Sale”) to the other Members (the “Non-Selling Members”) of the Units
subject to such proposed Transfer (the “Offered Units”), the proposed offer or
sale price (subject to Section 12.1.5), the terms of the proposed Transfer and
the name and address of the proposed transferee (if applicable).

35

--------------------------------------------------------------------------------

The receipt of the Notice of Sale by the Non-Selling Members shall constitute an
offer by the Selling Member to sell the Offered Units to the Non-Selling
Members. Such offer, unless revoked by written notice given by the Selling
Member to the Non-Selling Members prior to acceptance by any of the Non-Selling
Members shall remain outstanding for a period of ninety (90) calendar days after
receipt of the Notice of Sale by the Non-Selling Members (the “Offer Period”).
Each Non-Selling Member may accept such offer with respect to its entire pro
rata portion of such Offered Units, which shall be the amount obtained by
multiplying the number of Offered Units by the ratio obtained by dividing (x)
the number of Units of such Non-Selling Member, by (y) the number of Units held
by all the Non-Selling Members, by giving written notice to the Selling Member
(with a copy to the other Members) (a “Notice of Purchase”) of its intention to
purchase its entire pro rata portion of such Offered Units at the same price and
on the same terms specified in the Notice of Sale. If any Non-Selling Member
fails to deliver a Notice of Purchase with respect to its pro rata amount of the
Offered Units (such Units, the “Excess Units”), any Non-Selling Member electing
to purchase its entire pro rata amount of such Offered Units (a “Participating
Member”) shall be entitled to purchase from the Selling Member an additional
number of Offered Units equal to the product of (i) the Excess Units and (ii) a
fraction, the numerator of which is the Percentage Interest of such
Participating Member, and the denominator of which is equal to the aggregate
Percentage Interest of all Participating Members.

     12.1.2 Closing. If one or more Non-Selling Members deliver a Notice of
Purchase for all (and not less than all) of the Offered Units pursuant to this
Section 12.1, the closing of the purchase by such Non-Selling Members of the
Offered Units shall take place as soon as reasonably practicable and in no event
later than ninety (90) days after the date of the last such Notice of Purchase
or such longer period of time as may be required to obtain final regulatory
approval, which the Non-Selling Members and the Selling Member agree to use
their respective commercially reasonable efforts to obtain, at the principal
office of the Company, or at such other time and location as the parties to such
purchase may mutually determine at the same price and on terms identical in all
material respects to the terms as specified in the Notice of Sale.

     12.1.3 Transfer. If, at the close of the Offer Period, the Selling Member
has not received one or more Notices of Purchase covering all of the Offered
Units, or if payment therefor has not been made within ninety (90) days (or such
longer period of time as may be required to obtain any final regulatory
approvals, which the Non-Selling Members and such Selling Member agree to use
their respective commercially reasonable efforts to obtain) after receipt of the
last Notice of Purchase (or such longer period as authorized under Section
12.1.2), then, in each case, the Selling Member shall have ninety (90) days (the
conclusion of such period, the “Final Transfer Date”) in which to Transfer the
Offered Units to the purchaser specified in the Notice of Sale, if one was
specified, at a price not less than 100% of the price specified in the Notice of
Sale and on terms and conditions not materially more favorable to the transferee
than the terms and conditions specified in the Notice of Sale; and provided,
further, that the Selling Member shall comply with the provisions of Section
12.2 in connection with such Transfer.

     12.1.4 New Notice of Sale Required if Reduction in Price. If (a) after the
close of the Offer Period and prior to the consummation of the Transfer
permitted by Section 12.1.3, the Selling Member wishes to Transfer the Offered
Units at a price that is lower than 100% of the price stated in the Notice of
Sale or on terms and conditions materially more favorable to the transferee than
the price and other terms and conditions contained in the Notice of Sale or the
identity of the proposed transferee shall change, or (b) the Selling Member
shall not have completed the proposed Transfer on or before the Final Transfer
Date, then the Notice of Sale shall be null and void, and the Selling Member
shall be required to separately comply with the provisions of this Section 12.1
(including re-offering the Offered Units to the Non-Selling Members on such new
terms and conditions, if applicable.)

36

--------------------------------------------------------------------------------

     12.1.5 Remain Subject. Units transferred pursuant to this Section 12.1
shall remain subject to the terms of this Agreement (including this Section
12.1), and such Transfers shall be subject to compliance with Section 11.3.

     12.1.6 Right to Delegate. A Non-Selling Member shall have the right to
delegate all or part of its rights and obligations pursuant to this Section 12.1
to any Permitted Transferee of such Non-Selling Member; provided, however, that
in the event that after any such delegation from such Non-Selling Member to such
Permitted Transferee, such Permitted Transferee fails to perform its obligations
hereunder in accordance with the provisions of this Section 12.1, such
Non-Selling Member shall be responsible to perform and complete such Permitted
Transferee’s obligations contained in this Section 12.1.

     12.2 Tag-Along Rights.

     12.2.1 Tag-Along Right. In connection with any proposed Transfer (for
purposes of this Section 12.2, a “Sale”) by any Member as the seller (for
purposes of this Section 12.2, the “Initiating Seller”) of some or all of the
Units held by it (the percentage of such Member’s Units included in such Sale,
for purposes of this Section 12.2, the “Sale Percentage”) to any other Person
(for purposes of this Section 12.2, the “Proposed Transferee”) in a single
transaction or in a series of related transactions after the Initiating Seller
has complied with Section 12.1 and the Non-Selling Members have not offered to
purchase all of the Offered Units, each other Member (being all Members other
than the Initiating Seller) shall have the right (the “Tag-Along Right”) to
include in the Sale a number of Units equal to the Sale Percentage of the total
number of Units held by such other Member (for purposes of this Section 12.2,
each Member so electing being referred to herein as a “Selling Member”). Any
Units purchased from a Selling Member pursuant to this Section 12.2 shall be
purchased at the same price per Unit and for the same form of consideration, and
shall be purchased on the same terms and conditions, as the Units being
transferred by the Initiating Seller.

     12.2.2 Notice of Proposed Sale. The Initiating Seller shall, not less than
30 days prior to a proposed Sale to which Section 12.2.1 is applicable, give
written notice to each other Member of such proposed Sale. Such notice (the
“Notice of Proposed Sale”) shall set forth (a) the number of Units proposed to
be Transferred and the Sale Percentage, (b) the name and address of the Proposed
Transferee, (c) the maximum and minimum per Unit purchase price or, if not in
cash, proposed consideration and the other principal terms and conditions of the
proposed Sale, (d) that the Proposed Transferee has been informed of the
Tag-Along Right provided for in Section 12.2.1 and has agreed to purchase Units
in accordance with the terms of this Section 12.2 and (e) that the Initiating
Seller has agreed to consummate the Sale, subject only to any required
regulatory approvals, this Section 12.2 and Article 11 of this Agreement.

37

--------------------------------------------------------------------------------

     12.2.3 Exercise of Tag Along Right. The Tag-Along Right may be exercised by
a Selling Member by giving written notice thereof to the Initiating Seller (the
“Tag-Along Notice”) within fifteen (15) days following such Selling Member’s
receipt of the Notice of Proposed Sale to Members (the “Tag-Along Period”). Each
Member who does not deliver a Tag-Along Notice to the Initiating Seller within
the Tag-Along Period shall be deemed to have waived all of such Member’s rights
under this Section 12.2 with respect to inclusion of the Sale Percentage of such
Member’s Units in such proposed Sale, and the Initiating Seller, subject to the
participation of the Selling Members, if any, shall have the right, for a
180-day period after the expiration of the Tag-Along Period (or for such longer
period of time as may be required to obtain any final regulatory approvals,
which the Initiating Seller agrees to use its commercially reasonable efforts to
obtain) to Transfer the Units specified in the Notice of Proposed Sale to the
Proposed Transferee at a per Unit purchase price no greater than the maximum
(and no less than the minimum) per Unit purchase price set forth in the Notice
of Proposed Sale and on other principal terms which are not materially more
favorable to the Initiating Seller and the Selling Members than those set forth
in the Notice of Proposed Sale.

     12.2.4 Default by Proposed Transferee. In the event that the Proposed
Transferee does not agree to purchase or the Proposed Transferee does not
purchase the portion of each Selling Member’s Interest specified in any
Tag-Along Notice on the same terms and conditions as specified in the applicable
Notice of Proposed Sale, then the Initiating Seller shall not be permitted to
sell its Units to the Proposed Transferee unless the Initiating Member shall
acquire from the Selling Members such of the Selling Member’s Interest as should
have been but was not purchased by the Proposed Transferee on the same terms and
conditions as set forth in Section 12.2.3.

     12.2.5 Irrevocable Offer. The offer of each Selling Member contained in
such Selling Member’s Tag-Along Notice shall be irrevocable, and, to the extent
such offer is accepted, such Selling Member shall be bound and obligated to
Transfer in the proposed Sale on the same terms and conditions, as the
Initiating Seller, up to such amount of Units as such Selling Member shall have
specified in such Selling Members Tag-Along Notice; provided, however, that (a)
if the principal terms of the proposed Sale change with the result that the per
Unit purchase price shall be less than the minimum per Unit purchase price set
forth in the Notice of Proposed Sale to Members or the other principal terms
shall be materially less favorable to the Initiating Seller and the Selling
Members than those set forth in the Notice of Proposed Sale to Members, each
Selling Member shall be permitted to withdraw the offer contained in such
Selling Members Tag-Along Notice and shall be released from such Selling
Member’s obligations thereunder, (b) the Selling Members shall be obligated to
sell only the Sale Percentage of total Units held by the Selling Members equal
to the percentage of total Units being sold by the Initiating Seller and (c) if
at the end of the 180th day following the date of the effectiveness of the
Notice of Proposed Sale (or for such longer period of time as may be required to
obtain any final regulatory approvals, which the Initiating Seller agrees to use
its commercially reasonable efforts to obtain) the Initiating Seller has not
completed the proposed Sale, each Selling Member shall be released from the
obligations under such Member’s respective Tag-Along Notice, any related Notice
of Proposed Sale shall be null and void, and it shall be necessary for separate
such notice to be furnished, and the terms and provisions of this Section 12.2
separately to be complied with, in order to consummate such Sale pursuant to
this Section 12.2.

38

--------------------------------------------------------------------------------

     12.2.6 Additional Compliance. If, prior to consummation of a proposed Sale,
the terms of the proposed Sale shall change with the result that the per Unit
purchase price shall be greater than the maximum per Unit purchase price set
forth in any Notice of Proposed Sale or the other principal terms shall be
materially more favorable to the Initiating Seller and the Selling Members than
those set forth in such Notice of Proposed Sale, then, unless all Members have
exercised their Tag-Along Rights, such Notice of Proposed Sale shall be null and
void, and it shall be necessary for a separate such Notice of Proposed Sale to
be furnished, and the terms and provisions of this Section 12.2 separately to be
complied with, in order to consummate such proposed Sale pursuant to this
Section 12.2.

     12.2.7 Exceptions. The provisions of this Section 12.2 shall not apply to
any proposed Transfer of Units (i) to a Permitted Transferee of the selling
Member pursuant to Section 11.2 or (ii) to another Member pursuant to Section
12.1.

     12.3 Miscellaneous. The following provisions shall be applied to any
Transfer to which Section 12.2 applies: 12.3.1 Consideration. In the event the
consideration to be paid in exchange for the Units in the proposed Sale pursuant
to Section 12.2 includes any securities and the receipt thereof by any Selling
Member would require under applicable law (i) the registration or qualification
of such securities or of any Person as a broker or dealer or agent with respect
to such securities or (ii) the provision to any Selling Member of any
information other than such information as a prudent issuer would generally
furnish in an offering made solely to Accredited Investors, the Initiating
Seller shall be obligated only to use its commercially reasonable efforts to
cause such requirements to be complied with to the extent necessary to permit
such Selling Member to receive such securities, it being understood and agreed
that the Initiating Seller shall not be under any obligation to effect a
registration of such securities under the Securities Act, state securities laws
or similar statutes or regulations. Notwithstanding any provisions of this
Section 12.3, if use of commercially reasonable efforts by the Initiating Seller
shall not have resulted in such requirements being complied with to the extent
necessary to permit such Selling Member to receive such securities, or if
regulatory restrictions prevent a Selling Member from holding such securities
and the Initiating Seller, after using commercially reasonable efforts, is
unable to structure the transaction in a way that meets such regulatory
requirements, the Initiating Seller shall cause to be paid to such Selling
Member in lieu thereof, against surrender of the Interest which would have
otherwise been sold by such Selling Member to the Proposed Transferee in the
Sale, an amount in cash equal to the fair market value (as determined by the
Board in good faith) of the securities which such Selling Member would otherwise
receive as of the date of the issuance of such securities in exchange for such
Members’ Units. The obligation of the Initiating Seller to use commercially
reasonable efforts to cause such requirements to have been complied with to the
extent necessary to permit a Selling Member to receive such securities shall be
conditioned on such Selling Member executing such documents and instruments, and
taking such other actions (including without limitation, if required by the
Initiating Seller, agreeing to be represented during the course of such
transaction by a “purchaser representative” (as defined in Regulation D) in
connection with evaluating the merits and risks of the prospective investment
and acknowledging that such Selling Member was so represented), as the
Initiating Seller shall reasonably request in order to permit such requirements
to be complied with. Unless the Selling Member in question shall have taken all
actions reasonably requested by the Initiating Seller in order to comply with
the requirements under Regulation D and applicable U.S. federal and state
securities laws, such Selling Member shall not have the right to require the
payment of cash in lieu of securities under this Section 12.3.1.

39

--------------------------------------------------------------------------------

     12.3.2 Cooperation. Each Selling Member in a Sale pursuant to Section 12.2
whether in its capacity as such or as a Member, member of the Board of Managers,
officer or agent of the Company, or otherwise, shall to the fullest extent
permitted by law take or cause to be taken all such actions as may be reasonably
requested in order expeditiously to consummate each Sale pursuant to Section
12.2 hereof and any related transactions, including, without limitation,
executing, acknowledging and delivering consents, assignments, waivers and other
documents or instruments; furnishing information and copies of documents; filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities; and otherwise cooperating with the Initiating Seller
and the Proposed Transferee; provided, however, that the Selling Members shall
be obligated to become liable (severally and not jointly) in respect of any
representations, warranties, covenants, indemnities or otherwise to the Proposed
Transferee solely to the extent provided in the immediately following sentence.
Without limiting the generality of the foregoing, each Selling Member agrees to
execute and deliver such agreements as may be reasonably specified by the
Initiating Seller to which the Initiating Seller will also be party, including,
without limitation, agreements to (a) make individual representations as to the
title to its Interest and the power, authority and legal right to transfer such
Interest to the extent such agreements are also made by the Initiating Seller
and (b) be liable in respect of any purchase price escrow or adjustment
provisions or reduction in purchase price as may apply to Members generally
resulting from representations, warranties, covenants and indemnities in respect
of the Company to the extent that the Initiating Seller is also liable;
provided, however, that, (i) except with respect to individual representations,
warranties, covenants, indemnities and other agreements of holders of Units, the
aggregate amount of such liability shall not exceed the lesser of (a) such
Selling Member’s pro rata portion of any such liability, in accordance with such
Selling Member’s portion of the total value of Interests included in the Sale or
(b) the proceeds to such Selling Member as a result of such Sale and (ii) with
respect to individual representations, warranties, covenants, indemnities and
other agreements of holders of Interests, the aggregate amount of such liability
shall not exceed the proceeds to such Selling Member as a result of such Sale.

     12.3.3 Closing. The closing of a Sale pursuant to Section 12.2 shall take
place at such time and place as the Initiating Seller shall specify by
reasonable advance notice to each Selling Member. It is understood and agreed
that the Initiating Seller shall not have any liability to any other Member
arising from, relating to or in connection with any proposed transaction which
has been the subject of a Tag-Along Notice, whether or not such proposed
transaction is consummated, other than liability for breach of the applicable
provisions of this Agreement.

     12.4 Remain Subject. Units transferred pursuant to Section 12.2 shall
remain subject to the provisions of this Agreement.

40

--------------------------------------------------------------------------------

     12.5 Forced Sale.

     12.5.1 Majority Member Election. Notwithstanding any other provision of
this Agreement, if at any time after the Effective Date the Percentage Interest
of Gauss (or a Transferee of 100% of Gauss’s Units in accordance with Section
11.8) or GQ Holdco (or a Transferee of 100% of GQ Holdco’s Units in accordance
with Section 11.8) is less than twenty percent (20%) (such Member, the “Minority
Member”), then, upon the occurrence of such event (the date on which such event
occurs, the “Trigger Date”), Gauss or GQ Holdco, as applicable (such Member that
is not the Minority Member, the “Majority Member”), shall have the right to
elect one of Section 12.5.1(a), (b) or (c) (none of which shall constitute a
termination or dissolution of the Company) by delivering written notice of such
election to the Minority Member and the Company on or after the Trigger Date;
provided, however, that, if the Majority Member fails to make an election under
this Section 12.5.1 prior to the expiration of the sixty (60) day period
commencing with the later of (i) the Trigger Date and (ii) the date on which the
Minority Member gives written notice to the Majority Member that its Percentage
Interest is less than twenty percent (20%) and that therefore the provisions of
this Section 12.5 apply, then the Minority Member shall have the right to elect
one of Section 12.5.1(a) or (b) by delivering written notice of such election to
the Majority Member and the Company prior to the expiration of the thirty (30)
day period commencing after the expiration of such sixty (60) day period,
provided, that the failure of the Minority Member to make such an election
within such thirty (30) day period shall be deemed an election, effective on the
expiration of such thirty (30) day period, to be converted into a Net Smelter
Return Royalty in accordance with Section 12.5.1(a):

     (a) convert the Minority Member’s Interest into a Net Smelter Return
Royalty, using a standard industry form of net smelter return royalty agreement
including audit rights, upon which the Minority Member shall be deemed to have
withdrawn from the Company, shall cease to be a Member of the Company and shall
thereafter have no further Interest or rights under this Agreement; provided,
that, in respect of a Percentage Interest of the Minority Member in the range
from zero percent (0%) to twenty percent (20%), the corresponding Net Smelter
Return Royalty shall be a pro rated percentage in the range from zero percent
(0%) to five percent (5%), determined on a linear basis and rounded to the
nearest one-hundredth of a percent;

      (b) purchase all of the Minority Member’s Units in accordance with the
procedures set forth in Section 12.5.2; or

     (c) cause the Company to undertake a sales process (a “Sale Process”) to
cause a Qualified Sale in accordance with the procedures set forth in Section
12.5.3.

41

--------------------------------------------------------------------------------

     12.5.2 Buy-Out.

     (a) In the event that the Majority Member elects to purchase all of the
Minority Member’s Units pursuant to Section 12.5.1(b), the Minority Member shall
sell, and shall cause all of the Minority Member’s Permitted Transferees to sell
(and such Permitted Transferees shall sell), all of the Units owned by the
Minority Member and its Permitted Transferees to the Majority Member at a price
determined in accordance with the procedures set forth in Section 12.5.2(b)
unless the Members agree on such price within five (5) Business Days after the
Majority Member’s election. The closing of the purchase by the Majority Member
of the Minority Member’s Units shall take place at the principal office of the
Company on the date chosen by such purchaser, which date shall, except as may be
reasonably necessary to determine the price of the Units, in no event be more
than forty five (45) days after the Majority Member’s election pursuant to
Section 12.5.1(b). At such closing, (i) the Majority Member shall pay the
Minority Member the aggregate purchase price by wire transfer of immediately
available funds, and (ii) the Minority Member and its Permitted Transferees
shall transfer their Units to the Majority Member free and clear of any lien or
encumbrance, with any documentation reasonably requested by the Majority Member
and the Company to evidence such transfer. The transfer of the Minority Member’s
Units and the acceptance of the aggregate purchase price therefor by the
Minority Member pursuant to this Section 12.5.2 shall be deemed a representation
and warranty by the Minority Member that: (i) the Minority Member has full
right, title and interest in and to such Units; (ii) the Minority Member has all
necessary power and authority and has taken all necessary action to sell such
Units as contemplated; (iii) such Units are free and clear of any and all liens
or encumbrances; and (iv) there is no adverse claim with respect to such Units.
The Minority Member shall cause its Permitted Transferees to comply with the
terms of this Section 12.5.2 and shall be liable for any breaches by any of its
Permitted Transferees of the terms of this Section 12.5.2. Upon consummation of
such purchase, the Minority Member and its Permitted Transferees shall be deemed
to have withdrawn from the Company, shall cease to be a Member of the Company
and shall thereafter have no further Interest or rights under this Agreement.
Each Member hereby grants to the Majority Member a power of attorney to execute
and deliver in the name and on behalf of such Member all such agreements,
instruments and other documentation (including any written consents of Members)
as is required to Transfer the Units held by such Minority Member to the
Majority Member pursuant to Section 12.5.1(b) and in accordance with this
Section 12.5.2.

     (b) If the Members do not reach agreement on the price of the Minority
Member’s Units pursuant to Section 12.5.2(a), the price of such Units shall be
the fair market value of such Units, which shall be determined as follows:      

     (i) The Majority Member and the Minority Member shall, within fifteen (15)
days following the Majority Member’s election, designate an Appraiser acceptable
to the Majority Member and the Minority Member to determine the amount that
would be distributed in respect of the Minority Member’s Units if (i) all of the
Units of the Company were sold for cash in an arm’s-length transaction to a
single willing unaffiliated third party, with no party to such sale transaction
having any compulsion to buy or sell in the context of such sale transaction,
and (ii) the proceeds of such sale had been distributed by the Company in
complete liquidation pursuant to the rights and preferences set forth in Section
5.2 (the “Minority Units Price”). If the Majority Member and the Minority Member
cannot agree on the identity of the Appraiser within the fifteen (15) day
determination period, each of the Majority Member and the Minority Member shall,
within three (3) days, provide a list of three (3) such qualified independent
mining valuators, and they shall each alternately strike (with the person
striking first being randomly drawn) names from the combined list until only one
(1) name remains; the remaining name shall be the Appraiser. The Appraiser’s
final determination of the Minority Units Price shall be (i) in writing and
signed by the Appraiser, and (ii) furnished to the Board of Managers and the
Members as soon as practicable after such matter has been referred to such
Appraiser, which shall not be more than thirty (30) days after its appointment,
and (iii) conclusive and binding upon the Board of Managers and the Members on
the date of delivery of such written determination and shall not be subject to
collateral attack for any reason (other than fraud or manifest error).

42

--------------------------------------------------------------------------------

     (ii) The Company shall provide the Appraiser reasonable access to members
of management of the Company and to the books and records of the Company so as
to allow the Appraiser to conduct due diligence examinations in scope and
duration as are customary in valuations of this kind. The fees and expenses of
the Appraiser shall be borne by the Company.

     (iii) In no event shall the Minority Units Price referred to in this
Section 12.5.2(b) be zero (-0-) or less than zero (-0-).

     12.5.3 Sale Process.

     (a) In the event that the Majority Member elects to cause a Sale Process,
the following procedures shall be observed:

     (i) if requested by the Majority Member, the Board of Managers will
promptly engage, on customary terms (including customary indemnification from
the Company), a nationally recognized investment banking firm selected by the
Majority Member to provide financial advisory services to the Company and the
Member in connection with the Sale Process, and the Company shall pay the fees
and expenses of such investment banking firm;

     (ii) the Company, the Board of Managers and all the Members shall, and
shall cause their respective representatives to, cooperate in and take all
actions necessary to facilitate the Sale Process, including, but not limited to,
(x) giving prospective purchasers reasonable access during normal business hours
to the Company’s offices, properties, books and records and copies of such
financial and operating data and other information as such party may reasonably
request as part of its due diligence exercise; provided, however, that the
Company will cause such prospective purchasers to enter into customary
confidentiality agreements prior to providing such access, (y) negotiating
definitive documents in connection with the Sale Process, and (z) the
preparation of an offering memorandum and other marketing materials related to
the Company;

     (iii) the Company will, if applicable, enter into a definitive agreement
with the proposed purchaser(s) providing for such Qualified Sale, and the
Company will make and agree to representations, warranties, covenants and
indemnities and other similar agreements that are reasonable and customary for
negotiated transactions of the type contemplated by such Qualified Sale;

     (iv) each Member shall (x) make such representations, warranties and
covenants and enter into such definitive agreements as are customary for
transactions of the nature of the proposed Qualified Sale, (y) benefit from and
be subject to all of the same provisions of the definitive agreements as are
applicable to the Qualified Sale, (z) be required to bear its proportionate
share of any escrows, holdbacks or adjustments in respect of the purchase price
or indemnification obligations; provided, that no Member shall be obligated (A)
to indemnify, other than severally indemnify, any Person in connection with such
Qualified Sale, (B) to incur liability to any Person in connection with such
Qualified Sale, including under any indemnity, in excess of the lesser of (1)
its pro rata share of such liability based on the proceeds to be realized by
such Member in such Qualified Sale and (2) the proceeds realized by such Member
in such Qualified Sale, or (C) to make any representations and warranties
relating to any other Member or be liable for any indemnification with respect
to such representations and warranties relating to another Member;

43

--------------------------------------------------------------------------------

     (v) the Company and the Members will reasonably cooperate in the obtaining
of all governmental and third-party approvals and consents reasonably necessary
or desirable to consummate such Qualified Sale;

     (vi) if neither the Majority Members nor the Company has received a
binding, written offer from a prospective purchaser acceptable to the Majority
Members within six (6) months after the election by the Majority Members to
cause a Sale Process, then the Sale Process shall terminate and the Majority
Members shall have the right to make an election under Sections 12.5.1(a) or
12.5.1(b) during the fifteen (15) Business Day period commencing with the date
of termination of the Sale Process; and

     (vii) only one Sale Process may be in process at any given time.

     (b) Each Member hereby grants to the Majority Members a power of attorney
to execute and deliver in the name and on behalf of such Member all such
agreements, instruments and other documentation (including any written consents
of Members) as is required to Transfer the Units held by such Minority Member in
a Qualified Sale pursuant to Section 12.5.1(c) and in accordance with this
Section 12.5.3.

13. DISSOLUTION OF COMPANY

     13.1 Termination of Membership. Except as explicitly provided elsewhere
herein, no Member shall resign or withdraw from the Company except that, subject
to the restrictions set forth in Article 11, any Member may Transfer its
Interest in the Company to a transferee and a transferee may become a Member in
place of the Member assigning such Interest.

     13.2 Events of Dissolution. The Company shall be dissolved upon the
happening of any of the following events: (a) the entry of a decree of judicial
dissolution under Section 17707.1(d) of the Act, (b) unanimous consent of all
the Members or (c) the disposition of all of the Company’s assets.

     13.3 Liquidation. Upon dissolution of the Company for any reason, subject
to Section 7.4.2, the Company shall immediately commence to wind up its affairs.
A reasonable period of time shall be allowed for the orderly termination of the
Company’s business, discharge of its liabilities, and distribution or
liquidation of the remaining assets so as to enable the Company to minimize the
normal losses attendant to the liquidation process. After the payment of the
debts and liabilities of the Company and the establishment of reasonable
reserves, any property or assets of the Company, including proceeds from the
liquidation thereof, remaining upon the dissolution and liquidation of the
Company shall be Distributed to the Members in proportion to their respective
Percentage Interest. A full accounting of the assets and liabilities of the
Company shall be taken and a statement thereof shall be furnished to each Member
promptly after the distribution of all of the assets of the Company. Such
accounting and statements shall be prepared under the direction of the Board of
Managers.

44

--------------------------------------------------------------------------------

     13.4 No Action for Dissolution. The Members acknowledge that irreparable
damage would be done to the goodwill and reputation of the Company if any Member
should bring an action in court to dissolve the Company under circumstances
where dissolution is not required by Section 13.2. This Agreement has been drawn
carefully to provide fair treatment of all parties and equitable payment in
liquidation of the Interests of all Members. Accordingly, except where the Board
of Managers has failed to liquidate the Company as required by Section 13.3 and
except as specifically provided in Section 17707.03 of the Act, each Member
hereby waives and renounces its right to initiate legal action to seek
dissolution or to seek the appointment of a receiver or trustee to liquidate the
Company.

     13.5 No Further Claim. Upon dissolution, each Member shall have recourse
solely to the assets of the Company for the return of such Member’s capital, and
if the Company’s property remaining after payment or discharge of the debts and
liabilities of the Company, including debts and liabilities owed to one or more
of the Members, is insufficient to return the aggregate Capital Contributions of
each Member, such Member shall have no recourse against the Company, the Board
of Managers or any other Member.

14. INDEMNIFICATION

     14.1 General. To the fullest extent permitted by law, the Company shall
indemnify, defend and hold harmless the Board of Managers and each member of the
Board, each Member, including the TMP in such Member’s capacity as such, and the
officers of the Company (all indemnified persons being referred to as
“Indemnified Persons” for purposes of this Article 14), from any liability, loss
or damage incurred by the Indemnified Person by reason of any act performed or
omitted to be performed by the Indemnified Person in connection with the
business of the Company, from liabilities or obligations of the Company imposed
on such Indemnified Person by virtue of such Indemnified Person’s position with
the Company, including reasonable attorneys’ fees and costs and any amounts
expended in the settlement of any such claims of liability, loss or damage;
provided, however, that if the liability, loss, damage or claim arises out of
any action or inaction of an Indemnified Person, indemnification under this
Section 14.1 shall be available only if the action or inaction did not
constitute fraud or willful misconduct by the Indemnified Person; provided,
further, however, that indemnification under this Section 14.1 shall be
recoverable only from the assets of the Company, and not from any assets of the
Members. The Company shall pay or reimburse reasonable attorneys’ fees of an
Indemnified Person as incurred, provided that such Indemnified Person executes
an undertaking, with appropriate security if requested by the Board, to repay
the amount so paid or reimbursed in the event of a final non-appealable
determination by a court of competent jurisdiction that such Indemnified Person
is not entitled to indemnification under this Article 14. The Company may pay
for insurance covering liability of the Indemnified Persons for negligence in
operation of the Company’s affairs.

45

--------------------------------------------------------------------------------

     14.2 Exculpation. No Indemnified Person (each of which shall be a
third-party beneficiary of this Agreement solely for purposes of this Section
14.2) shall be liable, in damages or otherwise, to the Company, any Member or
any of their Affiliates, for any loss that arises out of any act performed or
omitted to be performed by it, him or her pursuant to the authority granted by
this Agreement if the conduct of the Indemnified Person did not constitute fraud
or willful misconduct by such Indemnified Person.

     14.3 Persons Entitled to Indemnity. Any Person who is within the definition
of “Indemnified Person” at the time of any action or inaction in connection with
the business of the Company shall be entitled to the benefits of this Article 14
as an “Indemnified Person” with respect thereto, regardless of whether such
Person continues to be within the definition of “Indemnified Person” at the time
of such Indemnified Person’s claim for indemnification or exculpation hereunder.

     14.4 Procedure Agreements. The Company may enter into an agreement with any
of the Indemnified Persons, setting forth procedures consistent with applicable
law for implementing the indemnities provided in this Article 14.

     14.5 Duties of Board of Managers and Officers. Without limiting
applicability of any other provision of this Agreement, including without
limitation the other provisions of this Article 14, which shall control
notwithstanding anything to the contrary in this Section 14.5, the following
provisions shall be applicable to the Board of Managers and the officers of the
Company:

      (a) The Board of Managers of the Company shall have the benefit of the
business judgment rule to the same extent as directors of a California
corporation.

      (b) Except as set forth in Section 14.7.3, the members of the Board of
Managers and the officers of the Company shall have the same duties of care and
loyalty as directors and officers of a California corporation but in no event
shall any member of the Board of Managers or officer be liable for any action or
inaction for which exculpation is provided under Section 14.2.

     14.6 Interested Transactions. To the fullest extent permitted by law, no
member of the Board of Managers shall be deemed to have breached its duty of
loyalty to the Company or the Members (and such member of the Board of Managers
shall not be liable to the Company or to the Members for breach of any duty of
loyalty or analogous duty) with respect to any action or inaction in connection
with or relating to any transaction that was approved in accordance with Section
6.6.

     14.7 Fiduciary and Other Duties.

46

--------------------------------------------------------------------------------

     14.7.1 An Indemnified Person acting under this Agreement shall not be
liable to the Company or to any other Indemnified Person for his, her or its
good faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict the duties (including fiduciary
duties) and liabilities of an Indemnified Person otherwise existing at law or in
equity, are agreed by the parties hereto to replace such other duties and
liabilities of such Indemnified Person.

     14.7.2 Notwithstanding any other provision of this Agreement or otherwise
applicable law, whenever in this Agreement an Indemnified Person is permitted or
required to make a decision (a) in his, her or its discretion or under a grant
of similar authority, the Indemnified Person shall be entitled to consider only
such interests and factors as such Indemnified Person desires, including his,
her or its own interests, and shall, to the fullest extent permitted by
applicable law, have no duty or obligation to give any consideration to any
interest of or factors affecting the Company or any other Person, or (b) in his,
her or its good faith or under another express standard, the Indemnified Person
shall act under such express standard and shall not be subject to any other or
different standards.

     14.7.3 Notwithstanding any other provision of this Agreement or otherwise
applicable law, the Members and their Affiliates may each engage in any other
business activities whatsoever and engage in or possess an interest in other
business ventures of any nature or description, independently or with others,
similar or dissimilar to the business conducted or proposed to be conducted by
the Company or any of its Affiliates, and none of the Company, any of its
Affiliates or any other Member (including such other Member’s Affiliates) shall
have any rights in, with respect to, or to be informed of such other business
activities or ventures or the income or profits derived therefrom. The Members
and their Affiliates shall not be obligated to present any business or
investment opportunity to the Company or its Affiliates even if such opportunity
is of a character that, if presented to the Company or such Affiliates, could be
taken by the Company or such Affiliates, and the Members and their Affiliates
shall have the right to take for their own account (individually or as a
partner, member, shareholder, fiduciary or otherwise) or to recommend to any
other Person any such particular business or investment opportunity.

15. REPRESENTATIONS AND COVENANTS BY THE MEMBERS

     Each Member hereby represents and warrants to, and agrees with, the Board
of Managers, the other Members and the Company as follows:

     15.1 Investment Intent. Such Member is acquiring such Member’s Interest
with the intent of holding the same for investment for such Member’s own account
and without the intent or a view of participating directly or indirectly in any
distribution of such Interests within the meaning of the Securities Act or any
applicable state securities laws.

     15.2 Securities Regulation. Such Member acknowledges and agrees that such
Member’s Interest is being issued and sold in reliance on the exemption from
registration under the Securities Act and exemptions contained in applicable
state securities laws, and that such Member’s Interest cannot and will not be
sold or transferred except in a transaction that is exempt under the Securities
Act and applicable state securities laws or pursuant to an effective
registration statement under the Securities Act and applicable state securities
laws. Such Member understands that such Member has no contractual right for the
registration under the Securities Act of such Member’s Interest for public sale
and that, unless such Member’s Interest is registered or an exemption from
registration is available, such Member’s Interests may be required to be held
indefinitely.

47

--------------------------------------------------------------------------------

     15.3 Knowledge and Experience. Such Member has such knowledge and
experience in financial, tax and business matters as to enable such Member to
evaluate the merits and risks of such Member’s investment in the Company and to
make an informed investment decision with respect thereto.

     15.4 Economic Risk. Such Member is able to bear the economic risk of such
Member’s investment in such Member’s Interest.

     15.5 Binding Agreement. Such Member has all requisite power and authority
to enter into and perform this Agreement and this Agreement is and will remain
such Member’s valid and binding agreement, enforceable in accordance with its
terms (subject, as to the enforcement of remedies, to any applicable bankruptcy,
insolvency or other laws affecting the enforcement of creditors rights).

     15.6 Tax Position. A Member will not take a position on such Member’s
federal income tax return, in any claim for refund or in any administrative or
legal proceedings that is inconsistent with this Agreement or with any
information return filed by the Company unless such Member provides prior
written notice to the Company and consults with and considers in good faith the
suggestions of the Company with respect to such position.

     15.7 Information. Such Member has received all documents, books and records
pertaining to an investment in the Company requested by such Member. Such Member
has had a reasonable opportunity to ask questions of and receive answers
concerning the Company, and all such questions have been answered to such
Member’s satisfaction.

     15.8 Licenses and Permits. Such Member will cooperate in providing such
information, in signing such documents and in taking any other action as may
reasonably be requested by the Company in connection with obtaining any foreign,
federal, state or local license or permit needed to operate its business or the
business of any entity in which the Company invests.

16. COMPANY REPRESENTATIONS

     In order to induce the Members to enter into this Agreement and to make the
Capital Contributions contemplated hereby, the Company hereby represents and
warrants to each Member as follows:

     16.1 Duly Formed. The Company was duly converted from a corporation, duly
formed as a limited liability company and is a validly existing limited
liability company under the Act, with all necessary power and authority under
the Act to issue the Interests to be issued to the Members hereunder. All action
of the Company necessary to authorize the effectiveness of this Agreement has
been taken.

48

--------------------------------------------------------------------------------

     16.2 Valid Issue. When the Interests are issued to the Members as
contemplated by this Agreement and the Capital Contributions required to be made
by the Members are made, the Interests issued to the Members will be duly and
validly issued and no liability for any additional capital contributions or for
any obligations of the Company will attach thereto.

17. AMENDMENTS TO AGREEMENT

     17.1 Amendments. This Agreement may be modified or amended with the prior
written consent of the Board of Managers. Notwithstanding the foregoing
provisions of this Section 17.1, (1) this Section 17.1 may not be amended
without the written approval of each Member; and (2) other provisions of this
Agreement may not be amended without the written approval of each Member
affected if the amendment (a) would reduce any such Member’s Interests or would
reduce the allocation to such Member of Profit or Loss, or would reduce the
Distributions of cash or property to such Member from that which is provided or
contemplated herein, unless such amendment treats all Members ratably based on
their Interests and such amendment is being executed to reflect (i) any dilution
in such Member’s Interest resulting from the issuance of Units contemplated by
Article 3 or (ii) the acceptance of a new Member pursuant to Article 11; or (b)
would increase such Member’s obligation to make Capital Contributions or
obligation with respect to other liabilities (taking into account and
considering the rights and obligations of such Member prior to such amendment or
modification). Sections 14.1, 14.2 and 14.3 of this Agreement may not be amended
in a manner to reduce or restrict the indemnification rights provided in
Sections 14.1, 14.2 and 14.3 unless the indemnitee has consented; provided,
however, that such indemnification rights with respect to any officer of the
Company may be so amended, on a prospective basis with respect to acts occurring
after the date of such amendment only, upon 30 days prior written notice to such
officer. All proposed amendments to this Agreement will be sent to each Member
within a reasonable period of time prior to being presented for approval whether
by the Board or the Members and also promptly after the effectiveness thereof.

     17.2 Amendments by the Board of Managers. Notwithstanding anything in
Section 17.1 to the contrary, the Board of Managers, without the consent or
approval at any time of any Member (each Member, by executing this Agreement,
being deemed to consent to any such amendment), may amend any provision of this
Agreement or the Articles of Organization, and may execute, swear to,
acknowledge, deliver, file and record all documents required or desirable in
connection therewith, to reflect (i) a change in the name of the Company or the
location of the principal place of business of the Company, (ii) the admission,
dilution, substitution, termination or withdrawal of any Member in accordance
with the provisions of this Agreement, (iii) a change that is necessary to
qualify the Company as a limited liability company or a company in which the
Members have limited liability, (iv) a change that is (A) of an inconsequential
nature and does not adversely affect any Member in any material respect, (B)
necessary to clarify any ambiguity or to correct or supplement any provisions of
this Agreement or (C) required or specifically contemplated by this Agreement,
or (v) any amendment that the Board of Managers deems necessary to comply with
any applicable law, rule, regulation or interpretation.

49

--------------------------------------------------------------------------------

     17.3 Corresponding Amendment of Articles of Organization. The Board of
Managers shall cause to be prepared and filed any amendment to the Articles of
Organization that may be required to be filed under the Act as a consequence of
any amendment to this Agreement.

     17.4 Binding Effect. Any modification or amendment to this Agreement
pursuant to and in accordance with this Article 17 shall be binding on all
Members.

18. GENERAL

     18.1 Successors; California Law; Etc. This Agreement (a) shall be binding
upon the executors, administrators, estates, heirs and legal successors and
permitted assigns of the Members, (b) shall be governed by and construed in
accordance with the laws of the State of California, and (c) may be executed in
more than one counterpart, all of which together shall constitute one agreement,
contains the entire contract among the Members as to the subject matter hereof.
The waiver of any of the provisions, terms or conditions contained in this
Agreement shall not be considered as a waiver of any of the other provisions,
terms or conditions hereof.

     18.2 Notices, Etc. All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed effectively given
upon personal delivery or receipt (which may be evidenced by a return receipt if
sent by registered mail or by signature if delivered by courier or delivery
service), addressed (a) if to any Member, at the address of such Member set
forth in the records of the Company or at such other address as such Member
shall have furnished to the Company in writing as the address to which notices
are to be sent hereunder and (b) if to the Company or to the Board of Managers
to it at: c/o Golden Queen Mining Co. Ltd., 6411 Imperial Avenue, West
Vancouver, British Columbia, Canada V7W 2J5, Attention: Chief Executive Officer,
with copies (which copies shall not constitute notice) to:

  Gauss Holdings LLC   c/o Leucadia National Corporation   520 Madison Avenue,
10th Floor   New York, NY 10022   Attention: General Counsel  
                   Jimmy Hallac       and       Auvergne, LLC   c/o East Hill
Management Company   10 Memorial Boulevard, Suite 902   Providence, RI 02903  
Attention: Thomas M. Clay.

     18.3 Execution of Documents. From time to time after the Effective Date,
upon the request of the Board of Managers, each Member shall perform, or cause
to be performed, all such additional acts, and shall execute and deliver, or
cause to be executed and delivered, all such additional instruments and
documents, as may be required to effectuate the purposes of this Agreement. Each
Member, including each new and substituted Member, by the execution of this
Agreement or by agreeing in writing to be bound by this Agreement, irrevocably
constitutes and appoints the Board of Managers or any Person designated by the
Board to act on such Member’s behalf for purposes of this Section 18.3 as such
Member’s true and lawful attorney-in-fact with full power and authority in such
Member’s name and stead to execute, deliver, swear to, file and record at the
appropriate public offices such documents as may be necessary or appropriate to
carry out this Agreement, including:

50

--------------------------------------------------------------------------------

     (a) all certificates and other instruments (specifically including
counterparts of this Agreement), and any amendment thereof, that the Board deems
appropriate to qualify or to continue the Company as a limited liability company
in any jurisdiction in which the Company may conduct business or in which such
qualification or continuation is, in the opinion of the Board, necessary to
protect the limited liability of the Members;

     (b) all amendments to this Agreement adopted in accordance with the terms
hereof and all instruments that the Board deems appropriate to reflect a change
or modification of the Company in accordance with the terms of this Agreement;
and

     (c) all conveyances and other instruments that the Board deems appropriate
to reflect the dissolution of the Company.

     The appointment by each Member or any Person designated by the Board to act
on its behalf for purposes of this Section 18.3 as such Member’s
attorney-in-fact shall be deemed to be a power coupled with an interest, in
recognition of the fact that each of the Members under this Agreement will be
relying upon the power of the Board to act as contemplated by this Agreement in
any filing and other action by such Manager or Person on behalf of the Company,
and shall survive the bankruptcy, dissolution, death, adjudication of
incompetence or insanity of any Member giving such power and the transfer or
assignment of all or any part of such Member’s Interests; provided, however,
that in the event of a Transfer by a Member of all of its Interest, the power of
attorney given by the transferor shall survive such assignment only until such
time as the transferee shall have been admitted to the Company as a substituted
Member and all required documents and instruments shall have been duly executed,
filed, and recorded to effect such substitution.

     18.4 Arbitration. The Parties hereby irrevocably agree that any legal
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, shall be resolved by binding arbitration
(“Arbitration”) in accordance with the following procedures:

     18.4.1 Initiation of the Arbitration. The party or parties on one side of
the dispute(s) (collectively the “Claimant”) may initiate the Arbitration by
sending to the party or parties on the other side of the dispute(s)
(collectively the “Respondent”) written notice identifying the matter(s) in
dispute and invoking the procedures of this Section 18.4 (the “Demand”). The
Demand shall include a statement setting forth the nature of the dispute(s), the
amount in controversy, if any, and the remedy sought. Within thirty (30) days of
receipt of the Demand, the Respondent shall submit a statement (the “Answer”),
that shall set forth the Respondent’s response(s) to the Claimant’s claim(s) and
any counterclaims asserted by the Respondent, setting forth the nature and
amount of such counterclaim(s), and the remedy sought by the Respondent. Within
ten (10) days following the Answer, the parties shall meet and confer to try to
resolve the dispute(s).

51

--------------------------------------------------------------------------------

     18.4.2 Selection of the Arbitrators. If, after meeting and conferring, the
parties are unable to resolve the dispute(s), the Claimant shall submit the
Demand and Answer, along with the required fees, to the Judicial Arbitration and
Mediation Services (“JAMS”) resolution center in New York, New York. In
accordance with the Arbitration Rules, JAMS will provide a list of at least five
(5) arbitrator candidates, each of whom shall be a former federal district court
judge of a United States District Court. If the parties are unable to agree on
an arbitrator from the list, then, in accordance with the Arbitration Rules,
within seven (7) days of receipt of the list, each Party may strike two (2)
names and shall strike the remaining candidates in order of preference. The
remaining arbitrator candidate with the highest composite ranking shall be
appointed as the arbitrator (the “Arbitrator”). The parties shall use
commercially reasonable efforts to engage the Arbitrator within fifteen (15)
days of filing their dispute with JAMS.

     18.4.3 Rules of Procedure. Except as modified in this Section 18.4, the
Arbitration proceeding shall be conducted in accordance with the JAMS
Comprehensive Arbitration Rules & Procedures, effective October 1, 2010
(collectively, the “Arbitration Rules”).

     18.4.4 Discovery. Except as set forth herein, the Arbitration shall proceed
consistent with JAMS’ discovery rules. The parties shall have twenty (20)
Business Days following the date the Arbitrator is engaged (the “Arbitrator
Engagement Date”) to serve not more than ten (10) written document requests and
not more than seven (7) interrogatories (including subparts). Objections to
document requests, and responses to interrogatories, shall be due thirty (30)
Business Days after service on the party(ies) from whom such discovery is
sought. The parties shall complete production of documents not more than sixty
(60) days after service of document requests; provided, however, that, if a
party objects to a document request and a motion to compel production is made, a
party shall have fifteen (15) days after the Arbitrator resolves that motion to
compel to produce any additional documents required by the Arbitrator’s Order.
The party(ies) on each side of the dispute shall have the opportunity to take up
to seven (7) depositions, with each deposition limited to seven hours of
testimony. Such depositions shall be completed within six (6) months of the
Arbitrator Engagement Date. Upon good cause shown by the requesting party(ies),
the Arbitrator can modify the scope of discovery available to the parties and
the discovery schedule set forth herein.

     18.4.5 The Arbitration Hearing. At a date that is mutually convenient to
the Arbitrator and the parties, but commencing no later than thirty (30) days
following the close of discovery, the Arbitrator shall commence the arbitration
hearing (the “Arbitration Hearing”). The Arbitration Hearing shall take place in
New York, New York, at a location mutually selected by the parties or, absent
agreement, chosen by the Arbitrator. The Arbitration Hearing need not run for
consecutive days but must be completed within sixty (60) days following
commencement of the Arbitration Hearing. At the Arbitration Hearing, the
Arbitrator is bound to follow the substantive laws of California applicable to
the issues in the case, without regard to conflict of law principles. A failure
to follow such law is grounds for a challenge to the award. Upon a showing of
good cause by the requesting party(ies), the Arbitrator, in the Arbitrator’s
reasonable discretion, shall determine the need to modify the time limits set
forth in this Section 18.4.5.

52

--------------------------------------------------------------------------------

     18.4.6 Form of Decision. The Arbitrator shall render a reasoned award in
writing, setting forth the decision, the basis therefore, and the relief to be
granted to the party(ies) on each side of the dispute (the “Award”), no later
than thirty (30) days following the last day of the Arbitration Hearing. In no
event shall the Arbitrator award punitive damages to any of the parties involved
in the dispute. The Arbitrator’s decision shall be a final and binding
determination of the dispute. Judgment upon the Award may be entered exclusively
in the United States District Court for the Southern District of New York;
provided, however, that if that court lacks jurisdiction, then the decision may
be entered in the Supreme Court of the State of New York, County of New York.

     18.4.7 Payment of Arbitration Expenses. The Claimant(s) and the
Respondent(s) shall each pay 50% of the Arbitrator’s fees and expenses while the
arbitration is pending.

     18.4.8 Submission to Jurisdiction. To the extent any party seeks to
challenge or dispute the scope, jurisdiction, conduct or result of the
Arbitration, or requires judicial intervention in aid or furtherance of the
Arbitration, such party(ies) shall bring such action exclusively in the United
States District Court for the Southern District of New York; provided, however,
that, if subject matter jurisdiction is unavailable in that court, then all such
claims shall be transferred to or otherwise brought, heard and determined
exclusively in the Supreme Court of the State of New York, County of New York.
With respect to any such action, each party irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York (or, if that court lacks jurisdiction, the Supreme Court of the State
of New York, County of New York), and agrees that it shall not attempt to deny
or defeat personal jurisdiction by motion or other request for leave from such
court, shall not argue that such court is an inconvenient forum, and agrees not
to bring any action or proceeding arising out of or relating to this Agreement
or any of the transactions contemplated by this Agreement in any other court.

     18.4.9 Attorneys’ Fees and Costs. The prevailing party in the Arbitration
shall be entitled to seek payment of its reasonable out-of-pocket costs and
expenses (including reasonable and documented fees and disbursements of counsel
and other professionals). To the extent the Arbitrator awards less than all of
the relief requested, the Arbitrator shall award the reasonable out-of-pocket
costs and expenses of a party in proportion to the extent such party prevailed
in the Arbitration. If a party fails to proceed with the Arbitration,
unsuccessfully challenges the Award, or fails to comply with the Award, the
party(ies) on the other side of the dispute shall be entitled to recover
its(their) costs of suit including reasonable attorneys’ fees for having to
compel arbitration or defend or enforce the Award.

     18.5 Waiver of Jury Trial. To the extent not prohibited by applicable law
which cannot be waived, the Company and each Member hereby waives, and covenant
that they will not assert (whether as plaintiff, defendant or otherwise), any
right to trial by jury in any forum in respect of any issue, claim, demand,
action or cause of action arising out of or based upon this Agreement or the
subject matter hereof, whether now existing or hereafter arising and whether
sounding in tort or contract or otherwise.

     18.6 Severability. If any provision of this Agreement is determined by a
court to be invalid or unenforceable, that determination shall not affect the
other provisions hereof, each of which shall be construed and enforced as if the
invalid or unenforceable portion were not contained herein. Such invalidity or
unenforceability shall not affect any valid and enforceable application thereof,
and each such provision shall be deemed to be effective, operative, made,
entered into or taken in the manner and to the full extent permitted by law.

53

--------------------------------------------------------------------------------

     18.7 Table of Contents, Headings. The table of contents and headings used
in this Agreement are used for administrative convenience only and do not
constitute substantive matter to be considered in construing this Agreement.

     18.8 No Third Party Rights. Except for the provisions of Sections 7.15 and
14.2, the provisions of this Agreement are for the benefit of the Company, the
Board of Managers and the Members and no other Person, including creditors of
the Company, shall have any right or claim against the Company, the Board or any
Member by reason of this Agreement or any provision hereof or be entitled to
enforce any provision of this Agreement.

     18.9 Obligation of Golden Queen. So long as GQ Holdco or a Permitted
Transferee thereof is a Member, Golden Queen hereby agrees to cause GQ Holdco to
promptly and completely perform its obligations under this Agreement. The
obligation of Golden Queen under this Section 18.9 is a primary obligation of
Golden Queen, and the Company may proceed directly against Golden Queen without
being required to proceed first, or exhaust its recourse, against GQ Holdco.

[REMAINDER OF THIS PAGE BLANK]

54

--------------------------------------------------------------------------------

THE PARTIES HAVE EXECUTED THIS AGREEMENT AS OF THE EFFECTIVE DATE.

GAUSS LLC

By:     Name:  H. Jimmy Hallac   Title:  President                     GOLDEN
QUEEN MINING HOLDINGS, INC.               By:     Name:     Title:              
        GOLDEN QUEEN MINING CO. LTD.               By:     Name:     Title:    
                  GOLDEN QUEEN MINING COMPANY, LLC               By:     Name:  
  Title:    


--------------------------------------------------------------------------------

Exhibit A

MEMBERS OF THE COMPANY, CAPITAL CONTRIBUTIONS, ISSUED UNITS AND
PERCENTAGE INTEREST

(as of September 15, 2014)

Member Units Capital Contribution Percentage Interest Gauss 110,000
US$110,000,000.00 50% GQ Holdco 110,000 US$110,000,000.00 50% TOTAL 220,000
US$220,000,000.00 100%

Exhibit A

--------------------------------------------------------------------------------

Exhibit B

TAX MATTERS

This Exhibit B shall govern the relationship of the Members and the Company with
respect to tax matters and the other matters addressed in this Exhibit B.

Article 1 – TAX MATTERS PARTNER

1.1 Designation of Tax Matters Partner. Unless and until another qualifying
Member is designated as the tax matters partner by the Board, Gauss shall be the
tax matters partner (the “TMP”) of the Company as defined in Section 6231(a)(7)
of the Code or any similar provision under state or local law. The TMP may
resign at any time. The Board of Managers shall designate any successor TMP. The
TMP (i) shall be responsible for, make elections for, and cause the Company’s
independent certified public accountants to prepare and file any tax returns or
other required tax forms after notice to the Board of Managers, (ii) shall have
all of the rights, authority and power provided to a “tax matters partner” in
the Code and related Treasury Regulations and (iii) shall be authorized to
represent the Company (at the Company’s expense) in connection with all
examinations of the Company’s affairs by tax authorities, including resulting
administrative and judicial proceedings. The TMP and the other Members shall use
reasonable best efforts to comply with their responsibilities under this Article
1 of this Exhibit B and under Sections 6221 through 6233 of the Code and the
related Treasury Regulations, and in doing so shall incur no liability to the
Company or any Member. The Company shall indemnify and reimburse the TMP for all
expenses (including legal and accounting fees) incurred as TMP pursuant to this
Article 1 of this Exhibit B in connection with any administrative or judicial
proceeding with respect to the tax liability of any Member attributable to such
Member’s respective interest in the Company.

1.2 Information. Each Member shall furnish the TMP with information (including,
but not limited to, the information specified in Section 6230(e) of the Code)
reasonably requested by the TMP to provide the Internal Revenue Service with
sufficient information (i) to allow the Company to comply with any tax
reporting, tax withholding or tax payment obligations of the Company and (ii) to
allow proper notice to the Members under Section 6223 of the Code. The TMP shall
keep each Member reasonably informed of all administrative and judicial
proceedings for the adjustment at the partnership level of partnership items
under Section 6223(g) of the Code. The TMP shall, upon receipt of notice from
the IRS, give notice of an administrative proceeding with respect to the Company
to all Members in accordance with, and as if such Members were each a “notice
partner” pursuant to, Section 6231(a)(8) of the Code.

1.3 Inconsistent Treatment of Tax Item. Each Member agrees that any action taken
by the TMP in connection with audits (or other administrative or judicial
proceedings) of the Company shall be binding upon such Member and each Member
further agrees that such Member shall not treat any Company item inconsistently
on such Member’s income tax return with the treatment of the item on the
Company’s return and that such Member shall not independently act with respect
to tax audits or tax litigation affecting the Company, unless previously
authorized to do so in writing by the TMP, which authorization may be withheld
by the TMP in its sole discretion. Notwithstanding the foregoing, if an
administrative proceeding under Section 6223 of the Code begins, upon the
request of the TMP, each Member who has acted in violation of the preceding
sentence promptly shall notify the TMP of the treatment by such Member of any
partnership item on such Member’s federal income tax return that is inconsistent
with the treatment of such item on the partnership return of the Company.

Exhibit B – Page 1

--------------------------------------------------------------------------------

1.4 Effect of Certain Decisions by the TMP. Any decision made by the TMP,
including, without limitation, whether or not to settle or contest any tax
matter, whether or not to extend the period of limitations for the assessment or
collection of any tax and the choice of forum for such contest shall be made in
the TMP’s sole and absolute discretion; provided, however, that the TMP shall
notify the Board of Managers of any such decision.

1.5 Survival. The provisions of this Article 1 of this Exhibit B shall survive
the termination of the Company or the termination of any Member’s interest in
the Company, and shall remain binding on the Members for the period of time
necessary to resolve with the Internal Revenue Service or the Department of the
Treasury any and all matters regarding the federal income taxation of the
Company for the applicable tax years.

Article 2 – PARTNERSHIP TAX STATUS; TAX ELECTIONS

2.1 Partnership Tax Status. The Members intend to create a partnership for
United States federal, state and local income and franchise tax purposes, and,
unless otherwise agreed by all of the Members, no Member shall take any action
to change the status of the Company as a partnership under Treasury Regulations
Section 301.7701 -3 or similar provision of state or local law; provided,
however, that nothing in this Agreement shall be deemed to create a partnership
for any other purpose. The TMP shall file with the appropriate office of the
Internal Revenue Service a return of partnership income for the Company (Form
1065), and file with the appropriate offices of state agencies any required
partnership state income tax or informational returns. Each Member shall furnish
to the TMP any information it may have relating to the Company or Operations as
shall be required for the proper preparation of these returns. The TMP shall
furnish to the other Members for their review and comment a copy of each
proposed income tax return (including all schedules and supporting work papers)
at least two weeks before the date the return is filed. The TMP shall promptly
provide to the Members all information reasonably requested by any Member to
calculate estimated tax payments and prepare tax return extensions.

2.2 Tax Elections.

2.2.1 Required Company Elections. The Company shall make the following elections
for all partnership income tax returns:

  (a)

to use the accrual method of accounting.

        (b)

to use as its taxable year the calendar year ending December 31 (and each Member
represents for this purpose that its taxable year ends on December 31);

        (c)

to defer all development expenses to the extent possible under Section 616(b) of
the Code or, at the election of the Board of Managers, to deduct currently such
expenses under Section 616(a) of the Code;

        (d)

unless the Members unanimously agree otherwise, to compute the allowance for
depreciation for all depreciable assets using the 150% declining balance method
and the shortest life permissible or, at the election of the Board of Managers,
using the units of production method of depreciation;

Exhibit B – Page 2

--------------------------------------------------------------------------------


  (e)

to treat advance royalties as deductions from gross income for the year paid or
accrued to the extent permitted by law;

        (f)

to make an election to adjust the basis of Company property with respect to a
Member under Section 754 of the Code at the request of the Member; and

        (g)

to amortize over the shortest permissible period all organizational expenditures
and business start-up expenses under Sections 195 and 709 of the Code.

2.2.2 Other Company Elections. Except as provided in Section 2.2.1 of this
Exhibit B, elections required or permitted to be made by the Company under the
Code or any state tax law shall be made as determined by the Board of Managers.

2.2.3 Member Elections. Each Member shall elect under Section 617(a) of the Code
to deduct currently all exploration expenses. Each Member reserves the right to
capitalize its share of development and exploration expenses of the Company in
accordance with Section 59(e) of the Code, provided that a Member’s election to
capitalize all or any portion of these expenses shall not affect the Member’s
Capital Account.

Article 3 – ALLOCATIONS OF PROFITS AND LOSSES FOR TAX REPORTING PURPOSES

This Article 3 of this Exhibit B provides for the allocation for tax reporting
purposes among the Members of items of Profit and Loss and any other tax items.
Such allocations shall be made with respect to each Fiscal Year as of the end of
such Fiscal Year in a manner that will give economic effect to the Distributions
made pursuant to Sections 5.2 and 13.3 of the Agreement. The Members intend for
all such allocations to comply with Section 704(b) and 704(c) of the Code and
the Treasury Regulations thereunder and to appropriately reflect the Members’
rights to Distributions as set forth in Sections 5.2 and 13.3 of the Agreement,
and the Board of Managers shall make such adjustments as may be necessary to
effectuate such intent; provided, however, that any such adjustment thereto
shall affect only Capital Accounts and allocations, and all such allocations
shall not affect any Member’s rights to Distributions as set forth in this
Agreement.

Article 4 – CAPITAL ACCOUNTS

4.1 Capital Accounts. The Board of Managers shall maintain a separate capital
account for each Member and such other Member accounts as may be necessary or
desirable to comply with the requirements of applicable laws (“Capital
Accounts”).

4.2 Liquidation. After the dissolution, and effective upon the liquidation of
the Company, the Board of Managers shall cause the Capital Accounts of the
Members to be restated to reflect any items of Profit or Loss that would be
realized by the Company and allocated to the Members under Article 3 of this
Exhibit B if the assets were sold at the time of liquidation for their fair
market values as determined under Section 4.3 of this Exhibit B.

4.3 Fair Market Values. For purposes of Section 4.2 of this Exhibit B, the fair
market values of any assets as of the time of determination shall be determined
by the Board of Managers.

Exhibit B – Page 3

--------------------------------------------------------------------------------

4.4 Modifications. This Article 4 and the other provisions of this Exhibit B
relating to the maintenance of Capital Accounts and allocations of items of
Profit and Loss are intended to comply with Treasury Regulations Section 1.704
-1(b), and shall be interpreted and applied in a manner consistent with those
Treasury Regulations. If the Board of Managers determines that it is prudent to
modify the manner in which Capital Accounts, or any debits or credits to Capital
Accounts, are computed in order to comply with those Treasury Regulations, then
the Board of Managers may make the prudent modifications if the modifications
are not likely to have a material effect on the amount distributable to any
Member upon liquidation of the Company under Section 13.3 of the Agreement.

4.5 Deemed Termination. Notwithstanding Section 4.2 of this Exhibit B, if a
deemed liquidation of the Company results from a deemed termination under
Section 708(b)(1)(B) of the Code, then (i) Section 4.2 of this Exhibit B and
Section 13.3 of the Agreement shall not apply, and (ii) for income tax purposes
only (A) the Company shall be deemed to have contributed its assets to a new
partnership in exchange for an interest in the new partnership, and then deemed
to have immediately distributed its interest in the new partnership to the
purchaser in the transaction causing the deemed liquidation and the
non-transferring Members in proportion to their respective interests in the
Company and in liquidation of the Company, and (B) the new partnership shall
continue under the terms of this Agreement, including this Exhibit B.

Exhibit B – Page 4

--------------------------------------------------------------------------------

Exhibit C

INITIAL PROGRAM AND BUDGET

(see attached)

 

Exhibit C

--------------------------------------------------------------------------------